Exhibit 10.14

EXECUTION COPY

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This Amended and Restated Intercreditor Agreement (this “Agreement”), dated as
of July 22, 2011, is among JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity, with its successors and assigns, and as
more specifically defined below, the “Bank Group Representative”) for the Bank
Group Secured Parties (as defined below), Wilmington Trust Company, as Agent (in
such capacity, with its successors and permitted assigns, and as more
specifically defined below, the “Pension Fund Representative”) for the Pension
Fund Secured Parties (as defined below), U.S. Bank National Association, as
Collateral Trustee (not individually, but solely in such capacity, with its
successors and permitted assigns, and as more specifically defined below, the
“Convertible Note Representative”) for the Convertible Note Secured Parties (as
defined below), solely for the purposes of Sections 3.1(c) and 11.3, JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, with its successors
and permitted assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), YRC Worldwide
Inc. (the “Company”) and each of the other Bank Group Loan Parties (as defined
below) party hereto.

WHEREAS, the Company, the Bank Group Representative and certain financial
institutions and other entities are party to that certain Amended and Restated
Credit Agreement dated as of July 22, 2011 by and among the Company, certain
subsidiaries of the Company, certain financial institutions as lenders and
agents and JPMorgan Chase Bank, National Association as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Bank Group Agreement”), pursuant to which such financial institutions
have agreed to make loans and extend other financial accommodations to the
Company; and

WHEREAS, certain subsidiaries of the Company, the Pension Fund Representative
and certain other entities are party from time to time to that certain Amended
and Restated Contribution Deferral Agreement dated as of July 22, 2011 (subject
to the terms of Section 6.1(d), as amended, restated, supplemented or otherwise
modified from time to time, the “Existing Pension Fund Agreement”), pursuant to
which such other entities have agreed to defer certain pension contribution
payments owed by certain of the Company’s subsidiaries; and

WHEREAS, the Company, the other Bank Group Loan Parties and U.S. Bank National
Association, as Trustee (in such capacity, with its successors and permitted
assigns, the “Restructuring Convertible Note Representative”) are party to that
certain Indenture dated as of July 22, 2011 (subject to the terms of
Section 6.1(d), as amended, restated, supplemented or otherwise modified from
time to time, the “2011 Restructuring Note Indenture”), pursuant to which the
Company shall have issued the Company’s 10% Series A Convertible Senior Secured
Notes due 2015 to the holders thereunder; and

WHEREAS, the Company, the other Bank Group Loan Parties and U.S. Bank National
Association, as Trustee (in such capacity, with its successors and permitted
assigns, the “New Money Convertible Note Representative”) are party to that
certain Indenture dated as of July 22, 2011 (subject to the terms of
Section 6.1(d), as amended, restated, supplemented or otherwise modified from
time to time, the “2011 New Money Note Indenture”), pursuant to which the
Company shall have issued the Company’s 10% Series B Convertible Senior Secured
Notes due 2015 to the holders thereunder; and



--------------------------------------------------------------------------------

WHEREAS, the Company, the other Bank Group Loan Parties, the New Money
Convertible Note Representative, the Restructuring Convertible Note
Representative and the Convertible Note Representative are party to that certain
Collateral Trust Agreement dated as of July 22, 2011 (subject to the terms of
Section 6.1(d), as amended, restated, supplemented or otherwise modified from
time to time, the “Collateral Trust Agreement”), pursuant to which the
Convertible Note Representative will hold certain of the Common Collateral in
trust for the benefit of the Convertible Note Secured Parties.

WHEREAS, YRCW Receivables, LLC, a wholly-owned special purpose bankruptcy-remote
subsidiary of the Company (the “ABL Borrower”), the Company, as servicer, the
ABL Representative and certain financial institutions and other entities are
party to that certain Credit Agreement, dated as of July 22, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “2011 ABL
Agreement”), pursuant to which such financial institutions have agreed to make
loans and extend other financial accommodations to the ABL Borrower secured by,
inter alia, a first priority Lien on accounts receivables and related assets of
the ABL Borrower; and

WHEREAS, the Company and the other Bank Group Loan Parties have granted to the
Bank Group Representative security interests in substantially all of the
property and assets of the Bank Group Loan Parties, including, without
limitation, the Common Collateral, as security for payment and performance of
the Bank Group Obligations, which Liens are senior to the Junior Liens granted
to the Convertible Note Representative in all Common Collateral and to the
Junior Liens granted to the Pension Fund Representative in certain Pension Fund
Collateral, and junior to the Senior Liens granted to the Pension Fund
Representative in certain other Pension Fund Collateral, on behalf of the
applicable Secured Parties, in order of priority set forth herein; and

WHEREAS, the Company and the other Bank Group Loan Parties have granted to the
Convertible Note Representative security interests in substantially all of the
property and assets of the Bank Group Loan Parties, including, without
limitation, the Common Collateral (but exclusive of security interests on
leasehold interests in respect of which the Bank Group Representative shall have
a Lien as of the date of this Agreement and such other assets as are expressly
excluded from the Lien of the Convertible Note Representative pursuant to the
terms of the Convertible Note Security Documents) as security for payment and
performance of the Convertible Note Obligations, which Liens are junior to the
Senior Liens granted to the Bank Group Representative in all of the Common
Collateral and the Pension Fund Representative in the Pension Priority Common
Collateral, on behalf of the applicable Secured Parties, and senior to the
Junior Liens granted to the Pension Fund Representative in the applicable
Pension Fund Collateral, in order of priority as set forth herein; and

WHEREAS, the Company and the other Pension Fund Obligors (as defined below) have
granted to the Pension Fund Representative security interests in the Pension
Fund Collateral as security for payment and performance of the Pension Fund
Obligations, which Liens are senior to the Junior Liens granted to the Bank
Group Representative and the Convertible Note

 

2



--------------------------------------------------------------------------------

Representative in the applicable Pension Fund Collateral and junior to the
Senior Liens and Junior Second Liens granted to the Bank Group Representative
and the Convertible Note Representative, as applicable, in the applicable
Pension Fund Collateral, in order of priority set forth herein; and

WHEREAS, pursuant to the Bank Group Documents, the Pension Fund Documents and
the Convertible Note Documents, each of the Bank Group Secured Parties, the
Pension Fund Secured Parties and the Convertible Note Secured Parties,
respectively, have agreed to permit the grant of such other security interests
on the terms and conditions of this Agreement;

WHEREAS, the Company, certain of the Bank Group Loan Parties, the Bank Group
Representative and the Pension Fund Representative are parties to that certain
Intercreditor Agreement, dated as of June 17, 2009 (as amended, the “Existing
Intercreditor Agreement”), and pursuant to this Agreement, each of the parties
to the Existing Intercreditor Agreement desire to amend and restate the Existing
Intercreditor Agreement in its entirety;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“ABL Agreement” means the collective reference to (a) the 2011 ABL Agreement,
(b) any Additional ABL Agreement and (c) to the extent permitted under the
applicable Loan Documents, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace, refinance or refund in
whole or in part the indebtedness and other obligations outstanding under the
2011 ABL Agreement, any Additional ABL Agreement or any other agreement or
instrument referred to in this clause (c) unless such agreement or instrument
expressly provides that it is not intended to be and is not a ABL Agreement
hereunder (a “Replacement ABL Agreement”). Any reference to the ABL Agreement
hereunder shall be deemed a reference to any ABL Agreement then extant.

“ABL Representative” has the meaning set forth in the introductory paragraph
hereof but shall also include any Person identified as the “ABL Representative”
in any ABL Agreement.

“Additional ABL Agreement” means any agreement approved for designation as such
by the Bank Group Representative, the Pension Fund Representative, the
Convertible Note Representative and the ABL Representative.

“Additional Bank Group Agreement” means, subject to the provisions of
Section 2.2 of this Agreement, any agreement approved for designation as such by
the Bank Group Representative, the Pension Fund Representative and the
Convertible Note Representative.

 

3



--------------------------------------------------------------------------------

“Additional Convertible Note Agreement” means the collective reference to any
Additional New Money Convertible Note Agreement and any Additional Restructuring
Convertible Note Agreement.

“Additional Debt” the meaning set forth in Section 11.3(b).

“Additional New Money Convertible Note Agreement” means, subject to the
provisions of Section 2.2 of this Agreement, any agreement approved for
designation as such by the Bank Group Representative, the Pension Fund
Representative and the Convertible Note Representative.

“Additional Pension Fund Agreement” means, subject to the provisions of
Section 2.2 of this Agreement, any agreement approved for designation as such by
the Bank Group Representative, the Pension Fund Representative and the
Convertible Note Representative.

“Additional Restructuring Convertible Note Agreement” means, subject to the
provisions of Section 2.2 of this Agreement, any agreement approved for
designation as such by the Bank Group Representative, the Pension Fund
Representative and the Convertible Note Representative.

“Bank Group Agreement” means the collective reference to (a) the Existing Bank
Group Agreement, (b) any Additional Bank Group Agreement and (c) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing Bank Group Agreement, any Additional
Bank Group Agreement or any other agreement or instrument referred to in this
clause (c) unless such agreement or instrument expressly provides that it is not
intended to be and is not a Bank Group Agreement hereunder (a “Replacement Bank
Group Agreement”). Any reference to the Bank Group Agreement hereunder shall be
deemed a reference to any Bank Group Agreement then extant.

“Bank Group Cash Management Obligations” means, with respect to any Bank Group
Loan Party, any obligations of such Bank Group Loan Party owed to any Bank Group
Secured Party in respect of treasury management arrangements, depositary or
other cash management services pursuant to Banking Services Agreements (as
defined in the Existing Bank Group Agreement).

“Bank Group Collateral” means all assets, whether now owned or hereafter
acquired by the Company or any other Bank Group Loan Party, in which a Lien is
granted or purported to be granted to, or for the benefit of, any Bank Group
Secured Party as security for any Bank Group Obligations, including, without
limitation, the Common Collateral.

“Bank Group Creditors” means the “Holders of Secured Obligations” as defined in
the Bank Group Agreement.

“Bank Group DIP Financing” has the meaning set forth in Section 5.2(a).

 

4



--------------------------------------------------------------------------------

“Bank Group Documents” means the Bank Group Agreement, each Bank Group Security
Document and each Bank Group Guarantee.

“Bank Group Guarantee” means any guarantee by any Bank Group Loan Party of any
or all of the Bank Group Obligations.

“Bank Group Lien” means any Lien created by the Bank Group Security Documents.

“Bank Group Loan Party” means the Company and each direct or indirect affiliate
or shareholder (or equivalent) of the Company or any of its affiliates that is
now or hereafter becomes a party to any Bank Group Document as a “Borrower”,
“Subsidiary Guarantor” or “Grantor” (as defined in the Existing Bank Group
Agreement) or to any Convertible Note Document as an “Issuer”, “Guarantor” or
“Grantor” (as defined in the applicable Convertible Note Document). All
references in this Agreement to any Bank Group Loan Party shall include such
Bank Group Loan Party as a debtor-in-possession and any receiver or trustee for
such Bank Group Loan Party in any Insolvency Proceeding.

“Bank Group Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all loans
made pursuant to the Bank Group Agreement, (b) all reimbursement obligations (if
any), interest thereon (including without limitation any Post-Petition Interest)
and obligations to post cash collateral with respect to any letter of credit or
similar instruments issued pursuant to the Bank Group Agreement, (c) all “Swap
Obligations” (as defined in the Existing Bank Group Agreement or any other Bank
Group Document), (d) all Bank Group Cash Management Obligations, (e) all
guarantee obligations, indemnification obligations, fees, expenses and other
amounts payable from time to time pursuant to the Bank Group Documents, in each
case whether or not allowed or allowable in an Insolvency Proceeding and (f) all
other Secured Obligations (as defined in the Existing Bank Group Agreement or
any other Bank Group Document). To the extent any payment with respect to any
Bank Group Obligation (whether by or on behalf of any Bank Group Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession or trustee, any Pension Fund
Secured Party, any Convertible Note Secured Party, any receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
Bank Group Secured Parties, be deemed to be reinstated and outstanding as if
such payment had not occurred. For the avoidance of doubt, no Excess Obligations
shall be Bank Group Obligations.

“Bank Group Obligations Payment Date” means the first date on which (a) the Bank
Group Obligations (other than those that constitute Bank Group Unasserted
Contingent Obligations) have been Paid in Full (or cash collateralized in
accordance with the terms of the Bank Group Documents), (b) all commitments to
extend credit under the Bank Group Documents have been terminated, (c) there are
no outstanding letters of credit or similar instruments issued under the Bank
Group Documents (other than such as have been cash collateralized in accordance
with the terms of the Bank Group Security Documents on terms satisfactory to the
Bank Group Secured Parties), and (d) the Bank Group Representative has delivered
a written notice to the Pension Fund Representative and the Convertible Note
Representative stating that the events described in clauses (a), (b) and
(c) have occurred to the

 

5



--------------------------------------------------------------------------------

satisfaction of the Bank Group Secured Parties. Notwithstanding the foregoing,
if at any time after the Bank Group Obligations Payment Date has occurred, any
Bank Group Loan Party enters into any Bank Group Document evidencing a Bank
Group Obligation which is permitted hereby and under the Convertible Note
Documents, then such Bank Group Obligations Payment Date shall automatically be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Bank Group Document shall automatically be treated as
Bank Group Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, and the collateral agent under such Bank Group Documents shall be the
Bank Group Representative for all purposes of this Agreement. Upon receipt of a
notice stating that any Bank Group Loan Party has entered into a new Bank Group
Document (which notice shall include the identity of the new agent, such agent,
the “New Bank Group Agent”), Pension Fund Representative and the Convertible
Notes Representatives shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as such Bank Group Loan
Party or such New Bank Group Agent may reasonably request in order to provide to
the New Bank Group Agent the rights contemplated hereby, in each case consistent
in all material respects with the terms of this Agreement.

“Bank Group Priority Common Collateral” means all assets that are both Bank
Group Collateral and Convertible Note Collateral, other than Pension Priority
Common Collateral.

“Bank Group Representative” has the meaning set forth in the introductory
paragraph hereof and shall include any Person identified as a “Bank Group
Representative” in any Bank Group Agreement.

“Bank Group Secured Parties” means the Bank Group Representative, the Bank Group
Creditors and any other holders of the Bank Group Obligations.

“Bank Group Security Documents” means the “Security Agreement,” the “Mortgages,”
the “Mortgage Instruments” and the other “Collateral Documents” as defined in
the Existing Bank Group Agreement, and any other documents that are designated
under the Existing Bank Group Agreement or any other Bank Group Agreement as
“Bank Group Security Documents” for purposes of this Agreement.

“Bank Group Unasserted Contingent Obligations” means, at any time, Bank Group
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Bank Group Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Bank Group Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Collateral Trust Agreement” has the meaning set forth in the fifth WHEREAS
clause of this Agreement.

 

6



--------------------------------------------------------------------------------

“Common Collateral” means, as the context may require, (i) the Bank Group
Priority Common Collateral, with respect to the Bank Group Secured Parties, and
to the extent applicable, the Convertible Note Secured Parties and, to the
extent applicable, the Pension Fund Secured Parties and (ii) the Pension
Priority Common Collateral, with respect to the Pension Fund Secured Parties,
the Bank Group Secured Parties and the Convertible Note Secured Parties. As used
herein, as to any Secured Party, “applicable Common Collateral” means Common
Collateral in which such Secured Party holds a Senior Lien or a Junior Lien.

“Company” has the meaning set forth in the introductory paragraph hereof.

“Comparable Bank Group Security Document” means, in relation to any Pension
Priority Common Collateral subject to any Pension Fund Security Document
creating a Senior Lien, that Bank Group Security Document that creates a Junior
Lien in the same Pension Priority Common Collateral, granted by the same Pension
Fund Obligor.

“Comparable Convertible Note Security Document” means, in relation to any Bank
Group Security Document creating a Junior Second Lien, or in relation to any
Bank Group Priority Common Collateral subject to any Bank Group Security
Document creating a Senior Lien, or in relation to any Pension Fund Collateral
subject to any Bank Group Security Document creating a Senior Lien or a Junior
Second Lien or any Pension Fund Security Document creating a Senior Lien, that
Convertible Note Security Document that creates a Junior Second Lien or Junior
Third Lien, as applicable, in the same applicable Common Collateral, granted by
the same Pension Fund Obligor or Bank Group Loan Party, as applicable.

“Comparable Pension Fund Security Document” means, in relation to any Pension
Fund Collateral subject to any Bank Group Security Document creating a Senior
Lien and a Convertible Note Security Document creating a Junior Second Lien,
that Pension Fund Security Document that creates a Junior Third Lien in the same
Pension Fund Collateral, granted by the same Pension Fund Obligor, as
applicable.

“Convertible Note Agreement” means the collective reference to the applicable
New Money Convertible Note Agreement and the Restructuring Convertible Note
Agreement.

“Convertible Note Collateral” means all assets, whether now owned or hereafter
acquired by the Company or any other Bank Group Loan Party, in which a Lien is
granted or purported to be granted to, or for the benefit of, the Convertible
Note Representative as security for any Convertible Note Obligation.

“Convertible Note Creditors” means the collective reference to the applicable
New Money Convertible Note Creditors and the Restructuring Convertible Note
Creditors.

“Convertible Note Documents” means the collective reference to the applicable
New Money Convertible Note Documents and the Restructuring Convertible Note
Documents.

“Convertible Note Guarantee” means the collective reference to the applicable
New Money Convertible Note Guarantee and the Restructuring Convertible Note
Guarantee.

 

7



--------------------------------------------------------------------------------

“Convertible Note Lien” means the collective reference to the applicable New
Money Convertible Note Lien and the Restructuring Convertible Note Lien.

“Convertible Note Obligations” means the collective reference to the “Secured
Obligations” (under and as defined in the Collateral Trust Agreement), the
applicable New Money Convertible Note Obligations and the applicable
Restructuring Convertible Note Obligations.

“Convertible Note Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Convertible
Note Representative” in any Convertible Note Agreement.

“Convertible Note Secured Parties” means the collective reference to the
Collateral Trustee, the applicable New Money Convertible Note Secured Parties
and the applicable Restructuring Convertible Note Secured Parties.

“Convertible Note Security Documents” means the collective reference to the
applicable New Money Convertible Note Security Documents and the Restructuring
Convertible Note Security Documents.

“Enforcement Action” means, with respect to the Bank Group Obligations, the
Pension Fund Obligations or the Convertible Note Obligations, the exercise of
any rights and remedies with respect to any applicable Common Collateral
securing such obligations or the commencement or prosecution of enforcement of
any of the rights and remedies under, as applicable, the Bank Group Documents,
the Pension Fund Documents, the Convertible Note Documents or applicable law,
including without limitation the exercise of any rights of set-off or
recoupment, and the exercise of any rights or remedies of a secured creditor
under the Uniform Commercial Code of any applicable jurisdiction or under the
Bankruptcy Code.

“Escrow Accounts” means those certain escrow accounts established by the Company
with JPMorgan Chase Bank, N.A., as escrow agent, pursuant to (i) that certain
Incentive Payments Escrow Agreement, dated as of July 22, 2011 and (ii) that
certain Delivery/Collections Escrow Agreement, dated as of July 22, 2011, each
providing for the release of escrowed money for the specified purposes set forth
therein ((i) and (ii), collectively, the “Escrow Agreements”).

“Excess Obligations” has the meaning set forth in Section 2.2.

“Exigent Circumstance” means an event or circumstance that materially and
imminently threatens the ability of a Secured Party to realize upon all or a
material portion of the applicable Common Collateral, such as, without
limitation, fraudulent removal, concealment, destruction (other than to the
extent covered by insurance), material waste or abscondment thereof.

“Existing Bank Group Agreement” has the meaning set forth in the first WHEREAS
clause of this Agreement.

“Existing Pension Fund Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.

 

8



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Junior Lien” means, as the context may require, a Junior Second Lien and/or a
Junior Third Lien.

“Junior Second Lien” means any Lien granted by the Company or one of its
subsidiaries either to the Bank Group Representative for the benefit of the Bank
Group Secured Parties or to the Convertible Note Representative for the benefit
of the Convertible Note Secured Parties which is intended by the terms of the
document granting such Lien to be a second priority Lien junior to the Senior
Lien on the same Common Collateral and identified as such on Schedule B attached
hereto; provided that it is understood and agreed that the Convertible Note
Representative shall not have a Lien on leasehold interests in respect of which
the Bank Group Representative shall have a Lien as of the date of this Agreement
and such other assets as are expressly excluded from the Lien of the Convertible
Note Representative pursuant to the terms of the Convertible Note Security
Documents.

“Junior Secured Obligations” means, at any time of determination, with respect
to any Common Collateral, the Bank Group Obligations, the Convertible Note
Obligations and/or the Pension Fund Obligations, in each case, to the extent
such obligations are secured by a Junior Lien.

“Junior Secured Parties” means, at any time of determination, with respect to
any Common Collateral, the Secured Parties that at that time are secured by
Junior Liens on such Common Collateral.

“Junior Secured Representative” means, as of any date of determination, any
Representative with respect to the then Junior Secured Parties.

“Junior Third Lien” means any Lien granted by the Company or one of its
subsidiaries either to the Pension Fund Representative for the benefit of the
Pension Fund Secured Parties or to the Convertible Note Representative for the
benefit of the Convertible Note Secured Parties which is intended by the terms
of the document granting such Lien to be a third priority Lien junior to the
Senior Lien and Junior Second Lien on the same Common Collateral and identified
as such on Schedule C attached hereto; provided that it is understood and agreed
that the Convertible Note Representative shall not have a Lien on leasehold
interests in respect of which the Bank Group Representative shall have a Lien as
of the date of this Agreement and such other assets as are expressly excluded
from the Lien of the Convertible Note Representative pursuant to the terms of
the Convertible Note Security Documents.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

9



--------------------------------------------------------------------------------

“Loan Documents” means the Bank Group Documents, the Convertible Note Documents
and/or the Pension Fund Documents, as applicable.

“Mortgage” means any mortgage, deed of trust, deed and similar instrument.

“New Money Convertible Note Agreement” means the collective reference to (a) the
2011 New Money Note Indenture, (b) any Additional New Money Convertible Note
Agreement and (c) any other agreement, loan agreement, note agreement,
promissory note, indenture, or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, replace, refinance or refund in whole or in part
the indebtedness and other obligations outstanding under the 2011 New Money Note
Indenture, any Additional New Money Convertible Note Agreement or any other
agreement or instrument referred to in this clause (c) unless such agreement
expressly provides that it is not intended to be and is not a New Money
Convertible Note Agreement. Any reference to the New Money Convertible Note
Agreement hereunder shall be deemed a reference to any New Money Convertible
Note Agreement then extant.

“New Money Convertible Note Creditors” means the “Holders”, “Trustee” and
“Collateral Trustee”, each as defined in the New Money Convertible Note
Agreement, or any Persons that are designated under the New Money Convertible
Note Agreement as the “New Money Convertible Note Creditors” for purposes of
this Agreement.

“New Money Convertible Note Documents” means each New Money Convertible Note
Agreement, each New Money Convertible Note Security Document and each New Money
Convertible Note Guarantee.

“New Money Convertible Note Guarantee” means any guarantee by any Bank Group
Loan Party of any or all of the New Money Convertible Note Obligations.

“New Money Convertible Note Lien” means any Lien created by the New Money
Convertible Note Security Documents.

“New Money Convertible Note Obligations” means (a) all Secured Obligations (as
defined in the 2011 New Money Note Indenture) with respect to the Securities
under (and as defined in) the 2011 New Money Note Indenture), including all
principal and interest (including without limitation any Post-Petition Interest)
and premium (if any), (b) all principal and interest (including without
limitation any Post-Petition Interest) and premium if any on all amounts due
under any New Money Convertible Note Document and (c) all guarantee obligations,
indemnification obligations, fees, expenses (including the fees and expenses of
the New Money Convertible Note Representative, the New Money Convertible Note
Representative’s agents, professional advisors and counsel) and other amounts
payable from time to time pursuant to the New Money Convertible Note Documents,
in each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any New Money Convertible Note Obligation
(whether by or on behalf of any Bank Loan Party, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent

 

10



--------------------------------------------------------------------------------

conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession or trustee, any Bank Group Secured Party, any Restructuring
Convertible Note Secured Party or any Pension Fund Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the New Money Convertible Note Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred. For the
avoidance of doubt, no Excess Obligations shall be New Money Convertible Note
Obligations.

“New Money Convertible Note Representative” has the meaning set forth in the
fourth WHEREAS clause of this Agreement, but shall also include any Person
identified as a “New Money Convertible Note Representative” in any New Money
Convertible Note Agreement.

“New Money Convertible Note Secured Parties” means the New Money Convertible
Note Representative, the New Money Convertible Note Creditors and any other
holders of the New Money Convertible Note Obligations.

“New Money Convertible Note Security Documents” means the Collateral Trust
Agreement, the “Collateral Documents” as defined in the New Money Convertible
Note Agreement and any documents that are designated under the New Money
Convertible Note Agreement as “New Money Convertible Note Security Documents”
for purposes of this Agreement.

“Officer” means the chief executive officer, the president, any vice president,
the chief operating officer or any chief financial officer or treasurer of the
Company. Any document delivered hereunder that is signed by an Officer of the
Company shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Company and such
Officer shall be conclusively presumed to have acted on behalf of the Company.

“Originator Intercreditor Agreement” means that certain intercreditor agreement,
dated as of July 22, 2011, by and among, the ABL Representative, YRC Inc., USF
Reddaway Inc., USF Holland Inc. and YRCW Receivables LLC, as may be amended,
restated, supplemented or otherwise modified from time to time.

“Originator Subordinated Secured Notes” means those certain promissory notes
evidencing the subordinated secured loans made by YRC Inc., USF Reddaway Inc.
and USF Holland Inc. to YRCW Receivables LLC, as may be amended, restated,
supplemented, renewed, extended or otherwise modified from time to time, in each
case made pursuant a sale agreement entered into in connection with the ABL
Agreement.

“Other Obligations” has the meaning set forth in Section 11.14.

“Payment in Full” means, with respect to any obligations, the occurrence of the
following: (a) such obligations have been indefeasibly paid in cash in full (or
cash collateralized in accordance with the terms of the documents governing or
evidencing such obligations), (b) the termination of all commitments to extend
credit under the documents governing or evidencing such obligations, (c) there
being no outstanding letters of credit or similar instruments issued under the
documents governing or evidencing such obligations, and (d) the applicable
representative has delivered a written notice to the other parties hereto
stating that the events described in clauses (a), (b) and (c) have occurred.
“Paid in Full” shall have the corresponding meaning.

 

11



--------------------------------------------------------------------------------

“Pension Fund Agreement” means the collective reference to (a) the Existing
Pension Fund Agreement, (b) any Additional Pension Fund Agreement and (c) any
other agreement, loan agreement, note agreement, promissory note, indenture, or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing Pension Fund Agreement, any
Additional Pension Fund Agreement or any other agreement or instrument referred
to in this clause (c) unless such agreement expressly provides that it is not
intended to be and is not a Pension Fund Agreement. Any reference to the Pension
Fund Agreement hereunder shall be deemed a reference to any Pension Fund
Agreement then extant.

“Pension Fund Collateral” means all assets, whether now owned or hereafter
acquired by the Company or any other Pension Fund Obligor, in which a Lien is
granted or purported to be granted to the Pension Fund Representative as
security for any Pension Fund Obligations.

“Pension Fund Creditors” means the “Funds” and “Agent” each as defined in the
Pension Fund Agreement, or any Persons that are designated under the Pension
Fund Agreement as the “Pension Fund Creditors” for purposes of this Agreement.

“Pension Fund Documents” means each Pension Fund Agreement, each Pension Fund
Security Document and each Pension Fund Guarantee.

“Pension Fund Guarantee” means any guarantee by any Bank Group Loan Party of any
or all of the Pension Fund Obligations.

“Pension Fund Lien” means any Lien created by the Pension Fund Security
Documents.

“Pension Fund Obligations” means (a) all Deferred Pension Payments (as defined
in the Existing Pension Fund Agreement), all Deferred Interest (as defined in
the Existing Pension Fund Agreement) and any other obligations relating to
deferred payments or otherwise in the nature of “principal” under the Pension
Fund Agreement, interest (including without limitation any Post-Petition
Interest) on all payment obligations under the Pension Fund Agreement, and
(b) all guarantee obligations, indemnification obligations, fees, expenses
(including the fees and expenses of the Pension Fund Representative, the Pension
Fund Representative’s agents, professional advisors and counsel) and other
amounts payable from time to time pursuant to the Pension Fund Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any Pension Fund Obligation (whether by
or on behalf of any Pension Fund Obligor, as proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession or trustee, any Bank Group Secured Party, Convertible Note Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Pension Fund Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred. For the
avoidance of doubt, no Excess Obligations shall be Pension Fund Obligations.

 

12



--------------------------------------------------------------------------------

“Pension Fund Obligors” means YRC Inc., USF Holland Inc., New Penn Motor
Express, Inc., USF Reddaway Inc., USF Glen Moore Inc. and Transcontinental
Lease, S. de R.L. de C.V. and each other Person (other than the Pension Fund
Representative) who executes the Pension Fund Guarantee. All references in this
Agreement to any Pension Fund Obligor shall include such Pension Fund Obligor as
a debtor-in-possession and any receiver or trustee for such Pension Fund Obligor
in any Insolvency Proceeding.

“Pension Fund Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Pension
Fund Representative” in any Pension Fund Agreement.

“Pension Fund Secured Party” means the Pension Fund Representative, the Pension
Fund Creditors and any other holders of the Pension Fund Obligations.

“Pension Fund Security Documents” means the “Collateral Documents” as defined in
the Pension Fund Agreement and any documents that are designated under the
Pension Fund Agreement as “Pension Fund Security Documents” for purposes of this
Agreement.

“Pension Priority Common Collateral” means all assets that are concurrently Bank
Group Collateral, Pension Fund Collateral and Convertible Note Collateral on
which the Pension Fund Representative has a Senior Lien as set forth on Schedule
A hereto.

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Recovery” has the meaning set forth in Section 5.5.

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement”.

“Replacement Bank Group Agreement” has the meaning set forth in the definition
of “Bank Group Agreement”.

“Representative” means the Bank Group Representative, Pension Fund
Representative, the Convertible Note Representative or the representative for
any other Secured Parties that becomes a party to this Agreement.

 

13



--------------------------------------------------------------------------------

“Restructuring Convertible Note Agreement” means the collective reference to
(a) the 2011 Restructuring Note Indenture, (b) any Additional Restructuring
Convertible Note Agreement and (c) any other agreement, loan agreement, note
agreement, promissory note, indenture, or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace, refinance or refund in
whole or in part the indebtedness and other obligations outstanding under the
2011 Restructuring Note Indenture, any Additional Restructuring Convertible Note
Agreement or any other agreement or instrument referred to in this clause
(c) unless such agreement expressly provides that it is not intended to be and
is not a Restructuring Convertible Note Agreement. Any reference to the
Restructuring Convertible Note Agreement hereunder shall be deemed a reference
to any Restructuring Convertible Note Agreement then extant.

“Restructuring Convertible Note Creditors” means the “Holders”, “Trustee” and
“Collateral Trustee”, each as defined in the Restructuring Convertible Note
Agreement, or any Persons that are designated under the Restructuring
Convertible Note Agreement as the “Restructuring Convertible Note Creditors” for
purposes of this Agreement.

“Restructuring Convertible Note Documents” means each Restructuring Convertible
Note Agreement, each Restructuring Convertible Note Security Document and each
Restructuring Convertible Note Guarantee.

“Restructuring Convertible Note Guarantee” means any guarantee by any Bank Group
Loan Party of any or all of the Restructuring Convertible Note Obligations.

“Restructuring Convertible Note Lien” means any Lien created by the
Restructuring Convertible Note Security Documents.

“Restructuring Convertible Note Obligations” means (a) all Secured Obligations
(as defined in the 2011 Restructuring Note Indenture) with respect to the
Securities under (and as defined in) the 2011 Restructuring Note Indenture),
including all principal and interest (including without limitation any
Post-Petition Interest) and premium (if any), (b) all principal and interest
(including without limitation any Post-Petition Interest) and premium if any on
all amounts due under any Restructuring Convertible Note Document and (c) all
guarantee obligations, indemnification obligations, fees, expenses (including
the fees and expenses of the Restructuring Convertible Note Representative, the
Restructuring Convertible Note Representative’s agents, professional advisors
and counsel) and other amounts payable from time to time pursuant to the
Restructuring Convertible Note Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any Restructuring Convertible Note Obligation (whether by or on behalf of any
Bank Loan Party, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession or trustee,
any Bank Group Secured Party, any New Money Convertible Note Secured Party or
any Pension Fund Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the Restructuring Convertible
Note Secured Parties, be deemed to be reinstated and outstanding as if such
payment had not occurred. For the avoidance of doubt, no Excess Obligations
shall be Restructuring Convertible Note Obligations.

 

14



--------------------------------------------------------------------------------

“Restructuring Convertible Note Representative” has the meaning set forth in the
third WHEREAS clause of this Agreement, but shall also include any Person
identified as a “Restructuring Convertible Note Representative” in any
Restructuring Convertible Note Agreement.

“Restructuring Convertible Note Secured Parties” means the Restructuring
Convertible Note Representative, the Restructuring Convertible Note Creditors
and any other holders of the Restructuring Convertible Note Obligations.

“Restructuring Convertible Note Security Documents” means the Collateral Trust
Agreement, the “Collateral Documents” as defined in the Restructuring
Convertible Note Agreement and any documents that are designated under the
Restructuring Convertible Note Agreement as “Restructuring Convertible Note
Security Documents” for purposes of this Agreement.

“Secondary Secured Parties” has the meaning set forth in Section 3.1(b).

“Secured Parties” means, as the context may require, the Bank Group Secured
Parties, the Pension Fund Secured Parties and/or the Convertible Note Secured
Parties.

“Senior Lien” means (A) initially, any Lien granted by (i) the Company or one of
the other Bank Group Loan Parties to the Bank Group Representative for the
benefit of the Bank Group Secured Parties or (ii) the Company or one of the
other Pension Fund Obligors to the Pension Fund Representative for the benefit
of the Pension Fund Secured Parties, as applicable, which is intended by the
terms of the document granting such Lien to be a first priority Lien senior to
all other Liens (other than (a) with respect to any such Lien of the Bank Group
Representative, “Permitted Encumbrances” as defined in the Existing Bank Group
Agreement, and any other Lien expressly permitted to have priority over the Bank
Group Lien pursuant to the applicable Bank Group Document and (b) with respect
to any such Lien of the Pension Fund Representative, “Permitted Liens” as
defined in the Existing Pension Fund Agreement) and identified as such on
Schedule A attached hereto and (B) upon the Payment in Full of the obligations
secured by any of the Liens referenced in clause (A) above and the discharge of
the corresponding Lien, the Junior Second Lien with respect to the applicable
Common Collateral, and upon the Payment in Full of the obligations secured by
such Junior Second Lien and the discharge of such Junior Second Lien, the Junior
Third Lien.

“Senior Secured Obligations” means, as of any date of determination, with
respect to any Common Collateral, the Bank Group Obligations if they are then
secured by a Senior Lien with respect to such Common Collateral, the Convertible
Note Obligations if they are then secured by a Senior Lien with respect to such
Common Collateral or the Pension Fund Obligations if they are then secured by a
Senior Lien with respect to such Common Collateral.

“Senior Secured Parties” means, as of any date of determination, with respect to
any Common Collateral, the Secured Parties that are secured by the then Senior
Lien on such Common Collateral.

“Senior Secured Representative” means, as of any date of determination, the
Representative with respect to the then Senior Secured Parties.

 

15



--------------------------------------------------------------------------------

“Standstill Period” has the meaning set forth in Section 3.1(b).

“Trigger Notice” has the meaning set forth in Section 8.5 of this Agreement.

“2011 ABL Agreement” has the meaning set forth in the sixth WHEREAS clause of
this Agreement.

“2011 Convertible Note Indenture” means, as the context may require, the 2011
New Money Note Indenture or the 2011 Restructuring Note Indenture.

“2011 New Money Note Indenture” has the meaning set forth in the fourth WHEREAS
clause of this Agreement.

“2011 Restructuring Note Indenture” has the meaning set forth in the third
WHEREAS clause of this Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Bank Group Documents.

1.2 Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, supplemented, restated,
modified, replaced, refinanced, renewed or extended from time to time.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Notwithstanding the date, manner or order of
grant, attachment or perfection of any Junior Lien in respect of any applicable
Common Collateral or of any Senior Lien in respect of any Common Collateral and
notwithstanding any provision of the Uniform Commercial Code, any applicable
law, any security agreement, any alleged or actual defect or deficiency in any
of the foregoing or any other circumstances whatsoever, the Bank Group
Representative on behalf of each of the Bank Group Secured Parties, the Pension
Fund Representative on behalf of the Pension Fund Secured Parties and the
Convertible Note Representative on behalf of the Convertible Note Secured
Parties with respect to such applicable Common Collateral hereby agrees that
(i) any Senior Lien in respect of such Common Collateral, regardless of how
acquired, whether by grant, statute, operation of law, segregation or otherwise,
shall be and shall remain senior and prior to any Junior Lien in respect of such
Common Collateral, (ii) any Junior Second Lien in respect of such Common
Collateral, regardless of how acquired, whether by grant, statute, operation of
law, segregation or otherwise, shall be and shall remain senior and prior to any
Junior Third Lien in respect of such Common Collateral, (iii) any Junior Second
Lien in respect of such Common Collateral, regardless of how acquired, whether
by grant, statute, operation of law, segregation or otherwise, shall be junior
and subordinate in all respects to any Senior Lien in respect of such Common
Collateral and (iv) any Junior Third Lien in respect of such Common Collateral,
regardless of how acquired, whether by grant, statute, operation of law,
segregation or otherwise, shall be junior and subordinate in all respects to any
Senior Lien and any Junior Second Lien in respect of such Common Collateral. For
the avoidance of doubt, the lien priorities with respect to the Common
Collateral are set forth on Schedule D attached hereto.

 

16



--------------------------------------------------------------------------------

(b) No Bank Group Secured Party, Convertible Note Secured Party or Pension Fund
Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any security interest of any Secured Party in any applicable
Common Collateral. Notwithstanding any failure by any Bank Group Secured Party,
Convertible Note Secured Party or Pension Fund Secured Party to perfect its
security interests in any applicable Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in any applicable Common Collateral
granted to the Bank Group Secured Parties, the Convertible Note Secured Parties
or the Pension Fund Secured Parties, the priority and rights as between the Bank
Group Secured Parties, the Convertible Note Secured Parties and the Pension Fund
Secured Parties with respect to any applicable Common Collateral shall be as set
forth herein. Without limiting the generality of the foregoing, for purposes of
this Agreement, including Section 4.1 hereof, (i) the Pension Fund
Representative shall be deemed to have a validly granted and perfected Senior
Lien on the Pension Priority Common Collateral described on Attachment A-2 to
Schedule A as security for the Pension Fund Obligations as of the date hereof,
and (ii) the Convertible Note Representative shall be deemed to have a validly
granted and perfected Junior Second Lien on the Pension Fund Collateral
described on Attachment B-2 to Schedule B as security for the Convertible Note
Obligations as of the date hereof, in each case, regardless whether any such
Lien has been so granted or perfected as of such date.

2.2 Nature of Obligations. Each of the Pension Fund Representative on behalf of
itself and the other Pension Fund Secured Parties and the Convertible Note
Representative on behalf of the applicable Convertible Note Secured Parties
acknowledges that subject to the terms of Section 6.1, the amount of Bank Group
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently increased, and that the terms of the Bank
Group Obligations may be modified, extended or amended from time to time, and
that the aggregate amount of the Bank Group Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by the
Pension Fund Secured Parties or the Convertible Note Secured Parties and without
affecting the provisions hereof. Each of the Bank Group Representative on behalf
of itself and the other Bank Group Secured Parties, and the Convertible Note
Representative on behalf of the Convertible Note Secured Parties acknowledges
that, subject to the terms of Section 6.1, the amount of Pension Fund
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently increased, and that the terms of the
Pension Fund Obligations may be modified, extended or amended from time to time,
and that the aggregate amount of the Pension Fund Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by the Bank
Group Secured Parties, or the Convertible Note Secured Parties and without
affecting the provisions hereof. Each of the Bank Group Representative on behalf
of itself and the other Bank Group Secured Parties and the Pension Fund
Representative on behalf of the Pension Fund Secured Parties acknowledges that,
subject to the terms of Section 6.1, the amount of Convertible Note Obligations
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently increased, and that the terms of the Convertible Note

 

17



--------------------------------------------------------------------------------

Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the Convertible Note Obligations may be increased, replaced
or refinanced, in each event, without notice to or consent by the Bank Group
Secured Parties or the Pension Fund Secured Parties and without affecting the
provisions hereof. The lien priorities provided in Section 2.1 shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of any of the Bank Group Obligations, the Convertible Note
Obligations, the Pension Fund Obligations or any portion thereof.
Notwithstanding anything herein or in any applicable Loan Document to the
contrary, the Secured Parties, the Bank Group Loan Parties and the Pension Fund
Obligors agree that, except as provided in Section 5.2 with respect to permitted
Bank Group DIP Financings:

 

  (x) the excess of (i) the outstanding principal amount (including all
reimbursement obligations in respect of letters of credit and assuming fully
funded commitments in respect thereof, but excluding, for the avoidance of
doubt, interest, fees, hedging obligations, indemnification and similar
obligations and bank services obligations) of any of the Bank Group Obligations,
including, without limitation, any such Bank Group Obligations arising pursuant
to any amendment, modification, supplement, extension, repayment, reborrowing,
replacement, renewal, restatement or refinancing of any such obligations and any
such obligations arising under any Additional Bank Group Agreement, over
(ii) the aggregate outstanding principal amount (including all reimbursement
obligations in respect of letters of credit and assuming fully funded
commitments in respect thereof, but excluding, for the avoidance of doubt,
interest, fees, hedging obligations, indemnification and similar obligations and
bank services obligations) of the Bank Group Obligations as of the date of this
Agreement;

 

  (y) the excess of (i) the outstanding principal amount (excluding, for the
avoidance of doubt, interest, fees, indemnification and similar obligations) of
any of the Pension Fund Obligations, including, without limitation, any such
Pension Fund Obligations arising pursuant to any amendment, modification,
supplement, extension, repayment, reborrowing, replacement, renewal, restatement
or refinancing of any such obligations and any such obligations arising under
any Additional Pension Fund Agreement, over (ii) the aggregate outstanding
principal amount (excluding, for the avoidance of doubt, interest, fees,
indemnification and similar obligations) of the Pension Fund Obligations as of
the date of this Agreement; and

 

  (z) the excess of (i) the outstanding principal amount (excluding, for the
avoidance of doubt, interest (including interest paid in kind), fees,
indemnification and similar obligations) of any of the Convertible Note
Obligations, including, without limitation, any such Convertible Note
Obligations arising pursuant to any amendment, modification, supplement,
extension, repayment, reborrowing, replacement, renewal, restatement or
refinancing of any such obligations and any such obligations arising under any
Additional Convertible Note Agreement, over (ii) the aggregate outstanding
principal amount (excluding, for the avoidance of doubt, interest (including
interest paid in kind), fees, indemnification and similar obligations) of the
Convertible Note Obligations as of the date of this Agreement;

 

18



--------------------------------------------------------------------------------

shall not constitute Bank Group Obligations, Convertible Note Obligations or
Pension Fund Obligations under this Agreement, as applicable (the excess amounts
specified in clauses (x), (y) and (z), collectively, the “Excess Obligations”),
but shall be deemed to be subordinated in Lien priority fully to the Bank Group
Obligations, the Convertible Note Obligations and the Pension Fund Obligations
(in each case, for the avoidance of doubt, other than any Excess Obligations),
to the same extent that the Junior Liens are subordinated to the Senior Liens
pursuant to this Agreement.

2.3 Agreements Regarding Actions to Perfect Liens. (a) The Pension Fund
Representative agrees on behalf of itself and the other Pension Fund Secured
Parties that all Mortgages now or thereafter filed against real property in
favor of or for the benefit of the Pension Fund Secured Parties and/or the
Pension Fund Representative to create a Junior Lien on Pension Fund Collateral
shall be substantially in form attached to the Existing Pension Fund Agreement
as Exhibit B-2 thereto or shall otherwise be reasonably satisfactory to the Bank
Group Representative (or the Convertible Note Representative solely to the
extent the Bank Group Obligations Payment Date has occurred) and shall contain
the following notation (or such other notation as is reasonably acceptable to
the Bank Group Representative (or the Convertible Note Representative solely to
the extent the Bank Group Obligations Payment Date has occurred) and the Pension
Fund Representative): “The lien created by this mortgage on the property
described herein is junior and subordinate to (i) the lien on such property
created by any mortgage, deed of trust or similar instrument now or hereafter
granted to JPMorgan Chase Bank, National Association, as Collateral Agent or as
Administrative Agent (as applicable), and its successors and assigns and
(ii) the lien on such property created by any mortgage, deed of trust or similar
instrument now or hereafter granted to U.S. Bank National Association, as
Collateral Trustee, and its successors and assigns, in each case in such
property, in accordance with the provisions of the Amended and Restated
Intercreditor Agreement dated as of July 22, 2011 among JPMorgan Chase Bank,
National Association, as Administrative Agent, Wilmington Trust Company, as
Pension Fund Representative, U.S. Bank National Association, as Convertible Note
Representative, solely for purposes of Sections 3.1(c) and 11.3 thereof,
JPMorgan Chase Bank, N.A., as ABL Representative, and YRC Worldwide Inc., and
the other parties referred to therein, as amended, restated, supplemented or
otherwise modified from time to time.”

(b) The Bank Group Representative agrees on behalf of itself and the other Bank
Group Secured Parties that all Mortgages now or thereafter filed in favor of or
for the benefit of the Bank Group Representative against Pension Fund Collateral
in respect of which the Bank Group Representative shall have a Junior Lien shall
be amended or otherwise modified pursuant to documentation in form reasonably
satisfactory to the Pension Fund Representative to reflect that the Lien created
thereby is a Junior Lien and shall contain the following notation (or such other
notation as is reasonably acceptable to the Bank Group Representative and the
Pension Fund Representative): “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
Wilmington Trust Company, as Collateral Trustee, and its successors and assigns,
in such property, in accordance with the provisions of the Amended and Restated
Intercreditor Agreement dated as of July 22, 2011 among JPMorgan

 

19



--------------------------------------------------------------------------------

Chase Bank, National Association, as Administrative Agent, Wilmington Trust
Company, as Pension Fund Representative, U.S. Bank National Association, as
Convertible Note Representative, solely for purposes of Sections 3.1(c) and 11.3
thereof, JPMorgan Chase Bank, N.A., as ABL Representative, and YRC Worldwide
Inc., and the other parties referred to therein, as amended, restated,
supplemented or otherwise modified from time to time.”

(c) The Convertible Note Representative agrees on behalf of the Convertible Note
Secured Parties that all Mortgages now or thereafter filed against real property
in favor of or for the benefit of the Convertible Note Secured Parties and/or
the Convertible Note Representative to create a Junior Lien on Pension Priority
Common Collateral shall be in form reasonably satisfactory to the Bank Group
Representative (with respect to any Pension Fund Collateral in respect of which
the Bank Group Representative shall have a Senior Lien or a Junior Second Lien)
and the Pension Fund Representative (with respect to any Pension Priority Common
Collateral) and shall contain the following notation (or such other notation as
is reasonably acceptable to the Bank Group Representative or the Pension Fund
Representative, as applicable, and the Convertible Note Representative): “The
lien created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed of trust
or similar instrument now or hereafter granted to JPMorgan Chase Bank, National
Association, as Collateral Agent or as Administrative Agent (as applicable), and
its successors and assigns1 in such property, in accordance with the provisions
of the Amended and Restated Intercreditor Agreement dated as of July 22, 2011
among JPMorgan Chase Bank, National Association, as Administrative Agent,
Wilmington Trust Company, as Pension Fund Representative, U.S. Bank National
Association, as Convertible Note Representative, solely for the Purposes of
Sections 3.1(c) and 11.3 thereof, JPMorgan Chase Bank, N.A., as ABL
Representative, and YRC Worldwide Inc., and the other parties referred to
therein, as amended, restated, supplemented or otherwise modified from time to
time.”

(d) The Convertible Note Representative agrees on behalf of the Convertible Note
Secured Parties that all Convertible Note Security Documents entered into in
favor of or for the benefit of the Convertible Note Secured Parties and/or the
Convertible Note Representative to create a Junior Lien on Bank Group Priority
Common Collateral shall be in form reasonably satisfactory to the Bank Group
Representative and shall contain the following notation (or such other notation
as is reasonably acceptable to the Bank Group Representative): “The lien created
by this [agreement][mortgage] on the property described herein is junior and
subordinate to the lien on such property created by any security agreement or
similar instrument now or hereafter granted to JPMorgan Chase Bank, National
Association, as Collateral Agent or as Administrative Agent (as applicable), and
its successors and assigns in such property, in accordance with the provisions
of the Amended and Restated Intercreditor Agreement dated as of July 22, 2011
among JPMorgan Chase Bank, National Association, as Administrative Agent,
Wilmington Trust Company, as Pension Fund Representative, U.S. Bank National
Association, as Convertible Note Representative, solely for the purposes of
Section 3.1(c) and 11.3 hereof JPMorgan Chase Bank, N.A., as ABL Representative,
and YRC Worldwide Inc., and the other parties referred to therein, as amended,
restated, supplemented or otherwise modified from time to time.”

 

 

1 

INSERT THE FOLLOWING TO THE EXTENT THE PENSION FUND REPRESENTATIVE SHALL HAVE A
SENIOR LIEN: and the lien on such property created by any mortgage, deed of
trust or similar instrument now or hereafter granted to Wilmington Trust
Company, as Agent, and its successors and assigns, in each case,

 

20



--------------------------------------------------------------------------------

2.4 Liens on the Escrow Accounts. Notwithstanding anything herein to the
contrary, the Bank Group Representative, the Bank Group Secured Parties, the
Pension Fund Representative, the Pension Fund Secured Parties, the Convertible
Note Representative and the Convertible Note Secured Parties acknowledge and
agree that any grant of a Lien to such parties by the Company shall not include
a Lien on the Escrow Accounts until the applicable Escrow Agreement has been
terminated in accordance with its terms.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement; Standstill. (a) The Senior Secured Parties with
respect to any Common Collateral shall have the exclusive right to take and
continue any Enforcement Action with respect to any Senior Lien they have in
such Common Collateral, without any consultation with or consent of any Junior
Secured Party, in accordance with the applicable Loan Documents. Upon the
occurrence and during the continuance of a default or an event of default under
the applicable Loan Documents governing the indebtedness held by the Senior
Secured Parties, the Senior Secured Representative and the other Senior Secured
Parties may take and continue any Enforcement Action with respect to any Senior
Lien they have in any applicable Common Collateral in such order and manner as
they may determine in their sole discretion in accordance with the applicable
Loan Documents.

(b) Notwithstanding anything herein to the contrary, with respect to any Common
Collateral, the Junior Secured Parties, which are secured by a Lien that is
immediately junior to the then Senior Lien with respect to such Common
Collateral (the “Secondary Secured Parties”) may take any Enforcement Action
with respect to such Common Collateral or join with any person in commencing, or
petition for or vote in favor of any Enforcement Action with respect to such
Common Collateral, after a period of 180 days has elapsed since the date on
which the Representative for the Secondary Secured Parties has delivered to the
Senior Secured Representative with respect to such Common Collateral written
notice of the acceleration of the indebtedness then outstanding under the
applicable Loan Documents governing the indebtedness held by the Secondary
Secured Parties (the “Standstill Period”); provided, however, that
(A) notwithstanding the expiration of the Standstill Period or anything herein
to the contrary, in no event shall the Secondary Secured Parties take any
Enforcement Action with respect to the applicable Common Collateral, or
commence, join with any person in commencing, or petition for or vote in favor
of any resolution for, any Enforcement Action with respect to such Common
Collateral, if the Senior Secured Representative or any other Senior Secured
Party shall have commenced, and shall be diligently pursuing (or shall have
sought or requested relief from or modification of the automatic stay or any
other stay in any Insolvency Proceeding to enable the commencement and pursuit
thereof), any Enforcement Action with respect to such Common Collateral or any
such action or proceeding (prompt written notice thereof to be given to the
Representative for the Secondary Secured Parties by the Senior Secured
Representative) and (B) after the expiration of the Standstill Period, so long
as neither the Senior Secured Representative nor the Senior Secured Parties have
commenced any action to enforce their Lien on any material portion of the
applicable Common Collateral, in the event that and for so long as the Secondary
Secured Parties (or the their Representative on their behalf) have commenced any
actions to

 

21



--------------------------------------------------------------------------------

enforce their Lien with respect to all or any material portion of such Common
Collateral to the extent permitted hereunder and are diligently pursuing such
actions, neither the Senior Secured Parties nor the Senior Secured
Representative shall take any action of a similar nature with respect to such
Common Collateral; provided that all other provisions of this Agreement
(including turnover provisions) are complied with.

(c) Notwithstanding anything herein to the contrary, neither the Bank Group
Representative, any other Bank Group Secured Party, the Pension Fund
Representative, any other Pension Fund Secured Party, the Convertible Note
Representative nor any other Convertible Note Secured Party shall take any
Enforcement Action with respect to, or join with any person in commencing, or
petition for or vote in favor of any Enforcement Action with respect to, any of
the Company’s or any of its Subsidiaries’ trucks, other vehicles, rolling stock,
terminals, depots or other storage facilities, in each case, whether leased or
owned, until after a period of 10 Business Days has elapsed since the date on
which such Representative has delivered to the ABL Representative written notice
of such Representative’s intention to exercise any such Enforcement Action under
the applicable Loan Documents governing the indebtedness held by the applicable
Secured Parties (the “ABL Standstill Period”); provided, however, that the
applicable Representative or Secured Parties may take any such Enforcement
Action or join with any person in commencing, or petitioning for or voting in
favor of any such Enforcement Action prior to the end of the ABL Standstill
Period if (i) an Exigent Circumstance arising as a result of fraud, theft,
concealment, destruction, waste or abscondment then exists or (ii) an Exigent
Circumstance other than an Exigent Circumstance as described in clause (i) above
then exists, and, after notice thereof has been provided by the applicable
Representative to the ABL Representative, the ABL Representative has consented
thereto. During the ABL Standstill Period, the Company and its Subsidiaries may
use, subject to the Liens granted pursuant to the applicable Loan Documents,
trucks, equipment and other properties of the Company and its Subsidiaries
reasonably necessary to complete in-transit deliveries and collections upon the
occurrence of a default or termination event under the ABL Agreement so long as
all reasonable costs and expenses associated with such use, including insurance,
maintenance and security costs and expenses related to the use of such property,
are paid solely from amounts maintained in the Escrow Accounts and the Company
shall have used commercially reasonable efforts to cause all such trucks,
equipment or other properties to be returned on or before the end of the ABL
Standstill Period to such destinations as shall be reasonably identified by the
holder of the Senior Lien in respect of such property. The parties hereto hereby
acknowledge (i) that the ABL Representative, on behalf of the ABL Secured
Parties, has executed this Agreement solely for purposes of this Section 3.1(c)
and Section 11.3 and (ii) that the ABL Secured Parties are creditors of the ABL
Borrower and are not creditors of the Company or any of the Company’s
Subsidiaries (other than the ABL Borrower).

(d) The Bank Group Secured Parties acknowledge and agree that the creation and
funding of the Escrow Accounts is in the best interests of the Bank Group
Secured Parties. The Bank Group Secured Parties further agree that they will
not, directly or indirectly, challenge or otherwise contest the creation of the
Escrow Accounts or the Company’s use of the funds in the Escrow Accounts in
accordance with the terms of the applicable Escrow Agreements.

 

22



--------------------------------------------------------------------------------

3.2 Standstill and Waivers. The Pension Fund Representative, on behalf of itself
and the other Pension Fund Secured Parties, the Bank Group Representative, on
behalf of itself and the other Bank Group Secured Parties, and the Convertible
Note Representative, on behalf of the Convertible Note Secured Parties, agree
that, subject to Section 3.1(b) and the provisos set forth in Section 5.1(a),
(b) and (c):

(a) they will not take or cause to be taken any action, the purpose or effect of
which is to make (i) any Junior Lien on any applicable Common Collateral pari
passu with or senior to, or to give any holder of a Junior Lien on any
applicable Common Collateral any preference or priority relative to, the Senior
Liens with respect to any applicable Common Collateral or (ii) any Junior Third
Lien on any applicable Common Collateral pari passu with or senior to, or to
give any holder of a Junior Third Lien on any applicable Common Collateral any
preference or priority relative to, the Junior Second Liens with respect to any
applicable Common Collateral;

(b) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of any applicable Common Collateral by
any holder of a Senior Lien or any other Enforcement Action taken (or any
forbearance from taking any Enforcement Action) by or on behalf of any holder of
a Senior Lien with respect to any applicable Common Collateral;

(c) they have no right to (i) direct the holder of a Senior Lien to exercise any
right, remedy or power with respect to any applicable Common Collateral or
(ii) consent or object to the exercise by the holder of a Senior Lien of any
right, remedy or power with respect to its Senior Lien on any applicable Common
Collateral or to the timing or manner in which any such right is exercised or
not exercised (or, to the extent they may have any such right described in this
clause (c), whether as a junior lien creditor or otherwise, they hereby
irrevocably waive such right);

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any holder of a
Senior Lien seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any applicable Common Collateral;

(e) they will not make any judicial or nonjudicial claim or demand or commence
any judicial or non-judicial proceedings with respect to a Junior Lien on any
applicable Common Collateral (other than filing a proof of claim) or exercise
any right, remedy or power under or with respect to, or otherwise take any
action to enforce a Junior Lien on any applicable Common Collateral, other than
filing a proof of claim;

(f) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to a Junior Lien on any applicable Common Collateral; and

(g) they will not seek, and hereby waive any right, to have any applicable
Common Collateral or any other assets or any part thereof marshalled upon any
foreclosure or other disposition of the Common Collateral.

3.3 Judgment Creditors. In the event that any Pension Fund Secured Party, Bank
Group Secured Party or Convertible Note Secured Party becomes a judgment lien
creditor in respect of any applicable Common Collateral in respect of which such
Secured Party has a Lien

 

23



--------------------------------------------------------------------------------

securing Junior Secured Obligations prior to the attachment of such judgment
lien as a result of its enforcement of its rights as an unsecured creditor with
respect to the Pension Fund Obligations, the Bank Group Obligations or the
Convertible Note Obligations, as applicable, such judgment lien shall be subject
to the terms of this Agreement for all purposes to the same extent as all other
Liens subject to the terms of this Agreement.

3.4 Cooperation. The Pension Fund Representative, on behalf of itself and the
other Pension Fund Secured Parties, agrees that each of them shall take such
actions as the Bank Group Representative or the Convertible Note Representative
shall reasonably request in connection with the exercise by the Bank Group
Secured Parties, or the Convertible Note Secured Parties of their respective
rights set forth herein but subject to the terms of the Bank Group Documents and
the Convertible Note Documents, as applicable; the Bank Group Representative, on
behalf of itself and the other Bank Group Secured Parties, agrees that each of
them shall take such actions as the Pension Fund Representative or the
Convertible Note Representative shall reasonably request in connection with the
exercise by the Pension Fund Secured Parties, or the Convertible Note Secured
Parties of their respective rights set forth herein but subject to the terms of
the Pension Fund Documents and the Convertible Note Documents; and the
Convertible Note Representative, on behalf of the Convertible Note Secured
Parties, agree that each of them shall take such actions as the Pension Fund
Representative or the Bank Group Representative shall reasonably request in
connection with the exercise by the Pension Fund Secured Parties or the Bank
Group Secured Parties of their respective rights set forth herein but subject to
the terms of the Pension Fund Documents and the Bank Group Documents.

3.5 No Additional Rights For the Bank Group Loan Parties or Pension Fund
Obligors Hereunder. Except as provided in Section 3.6 or as otherwise expressly
set forth in the applicable Pension Fund Documents, Bank Group Documents or
Convertible Note Documents, if any Bank Group Secured Party, Pension Fund
Secured Party or Convertible Note Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, no Bank Group Loan Party
or Pension Fund Obligor shall be entitled to use such violation as a defense to
any action by any Bank Group Secured Party, Pension Fund Secured Party or
Convertible Note Secured Party, as applicable, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any Bank Group Secured
Party, Pension Fund Secured Party or Convertible Note Secured Party, as
applicable.

3.6 Actions Upon Breach. (a) Should any Pension Fund Secured Party, contrary to
this Agreement, in any way take, attempt to or threaten to take any action with
respect to its Junior Liens on the Pension Fund Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement with respect to its Junior Liens on the Pension Fund Collateral),
or fail to take any action required by this Agreement with respect to its Junior
Liens on the Pension Fund Collateral, any Bank Group Secured Party (in its own
name or in the name of the relevant Bank Group Loan Party), to the extent the
Bank Group Obligations Payment Date has occurred, any Convertible Note Secured
Party (in its own name or in the name of the relevant Bank Group Loan Party) or
the relevant Pension Fund Obligor may obtain relief against such Pension Fund
Secured Party by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by the Pension Fund
Representative on behalf of each Pension Fund Secured Party that (i) the Bank
Group Secured Parties’, the Convertible Note Secured Parties’ and Bank Group
Loan Parties’ damages from its

 

24



--------------------------------------------------------------------------------

actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Pension Fund Secured Party waives any defense that the Pension Fund
Obligors, the Convertible Note Secured Parties and/or the Bank Group Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages.

(b) Should any Bank Group Secured Party, contrary to this Agreement, in any way
take, attempt to or threaten to take any action with respect to its Junior Liens
on the Pension Priority Common Collateral (including, without limitation, any
attempt to realize upon or enforce any remedy with respect to this Agreement
with respect to its Junior Liens on the Pension Priority Common Collateral), or
fail to take any action required by this Agreement with respect to its Junior
Liens on the Pension Priority Common Collateral, any Pension Fund Secured Party
(in its own name or in the name of the relevant Pension Fund Obligor) or the
relevant Bank Group Loan Party may obtain relief against such Bank Group Secured
Party by injunction, specific performance and/or other appropriate equitable
relief, it being understood and agreed by the Bank Group Representative on
behalf of each Bank Group Secured Party that (i) the Pension Fund Secured
Parties’ and Bank Group Loan Parties’ damages from its actions may at that time
be difficult to ascertain and may be irreparable, and (ii) each Bank Group
Secured Party waives any defense that the Bank Group Loan Parties and/or the
Pension Fund Secured Parties cannot demonstrate damage and/or be made whole by
the awarding of damages.

(c) Should any Convertible Note Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to its
Junior Liens on any Common Collateral (including, without limitation, any
attempt to realize upon or enforce any remedy with respect to this Agreement
with respect to its Junior Liens on any Common Collateral), or fail to take any
action required by this Agreement with respect to its Junior Liens on any Common
Collateral, any Pension Fund Secured Party (in its own name or in the name of
the relevant Pension Fund Obligor), any Bank Group Secured Party (in its own
name or in the name of the relevant Bank Group Loan Party) or the relevant Bank
Group Loan Party may obtain relief against such Convertible Note Secured Party
by injunction, specific performance and/or other appropriate equitable relief,
it being understood and agreed by the Convertible Note Representative on behalf
of any Convertible Note Secured Party that (i) the Pension Fund Secured
Parties’, the Bank Group Secured Parties’ and Bank Group Loan Parties’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Convertible Note Secured Party waives any defense
that the Bank Group Loan Parties, the Pension Fund Secured Parties and/or the
Bank Group Secured Parties cannot demonstrate damage and/or be made whole by the
awarding of damages.

(d) Each Bank Group Loan Party and Pension Fund Obligor shall have the ability
to utilize the terms and conditions of this Agreement as either a basis to seek
injunctive relief or as a defense in any litigation commenced by any party
hereto in the event that such party hereto takes any action in contravention of
the terms hereof.

SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

 

25



--------------------------------------------------------------------------------

4.1 Application of Proceeds; Turnover Provisions. All proceeds of any applicable
Common Collateral (including without limitation any interest earned thereon)
resulting from the sale, collection or other disposition of such Common
Collateral, whether or not pursuant to an Insolvency Proceeding, and any
distribution in any Insolvency Proceeding in respect of claims secured by such
Common Collateral, shall be distributed as follows: first, to the holders of
Senior Liens on such Common Collateral (for application to the outstanding Bank
Group Obligations in accordance with the Bank Group Documents (in the case of
Senior Liens held by the Bank Group Secured Parties), or to the outstanding
Pension Fund Obligations in accordance with the Pension Fund Documents (in the
case of Senior Liens held by the Pension Fund Secured Parties)) until Paid in
Full, second, to the holders of Junior Second Liens on such Common Collateral
(for application to the outstanding Bank Group Obligations in accordance with
the Bank Group Documents (in the case of Junior Second Liens held by the Bank
Group Secured Parties) or to the outstanding Convertible Note Obligations in
accordance with the Convertible Note Documents (in the case of Junior Second
Liens held by the Convertible Note Secured Parties)) until Paid in Full and
thereafter, if applicable, to the holders of Junior Third Liens on such Common
Collateral. Any Common Collateral, including without limitation any such Common
Collateral constituting proceeds, that may be received by any holder of a Junior
Lien or which is otherwise received in violation of this Agreement shall be
segregated and held in trust and promptly paid over to the applicable holder of
the Senior Lien on such Common Collateral, in the same form as received, with
any necessary endorsements. Each Pension Fund Secured Party hereby authorizes
the (i) the Bank Group Representative to make any such endorsements in respect
of Pension Fund Collateral as agent for the Pension Fund Representative (which
authorization, being coupled with an interest, is irrevocable) and (ii) the
Convertible Note Representative to make any such endorsements in respect of
Pension Fund Collateral as agent for the Pension Fund Representative (which
authorization, being coupled with an interest, is irrevocable). Each Bank Group
Secured Party hereby authorizes the Pension Fund Representative to make any such
endorsements in respect of Pension Fund Collateral as agent for the Bank Group
Representative (which authorization, being coupled with an interest, is
irrevocable). Each Convertible Note Secured Party hereby authorizes (i) the
Pension Fund Representative and/or the Bank Group Representative to make any
such endorsements in respect of Pension Fund Collateral as agent for the
Convertible Note Representative (which authorization, being coupled with an
interest, is irrevocable) and (ii) the Bank Group Representative to make any
such endorsements in respect of the Bank Group Priority Common Collateral as
agent for the Convertible Note Representative (which authorization, being
coupled with an interest, is irrevocable).

4.2 Releases of Liens Upon Sale. Upon any release, sale or disposition of Common
Collateral permitted pursuant to the terms of the Loan Documents governing the
then Senior Secured Obligations that results in the release of the Senior Lien
on any applicable Common Collateral (including without limitation any sale or
other disposition pursuant to any Enforcement Action, but excluding a release on
or after the Payment in Full of the Senior Secured Obligations), whether or not
such sale or other disposition is expressly prohibited by the Loan Documents
governing the then Junior Secured Obligations, the Junior Liens on such Common
Collateral shall be automatically and unconditionally released with no further
consent or action of any Person and in any such instance, each of the Junior
Secured Representatives shall, at the Company’s expense, promptly execute and
deliver such release documents and instruments and shall take such further
actions as the Senior Secured Representative or the Company shall reasonably
request in writing to evidence such release of the applicable Junior Liens. The
Junior Secured Representatives with respect to any Common Collateral hereby

 

26



--------------------------------------------------------------------------------

appoints the Senior Secured Representative with respect to such Common
Collateral and any officer or duly authorized person of such Senior Secured
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Secured Representative and in the name of such Junior Secured
Representative or in such Senior Secured Representative’s own name, from time to
time, in such Senior Secured Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or reasonably desirable to accomplish the purposes of this
Section 4.2, including, without limitation, any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (without recourse, representation or warranty) (which appointment,
being coupled with an interest, is irrevocable).

4.3 Inspection Rights. Any holder of a Senior Lien in respect of any Common
Collateral and its representatives and invitees may at any time inspect,
repossess, remove and otherwise deal with such Common Collateral, and may
advertise and conduct public auctions or private sales of such Common
Collateral, in each case in accordance with the applicable Loan Documents.

4.4 Access to the Facility, Books and Records.

(a) The Pension Fund Representative acknowledges and agrees, notwithstanding
anything in this Agreement or any Pension Fund Agreement to the contrary, that
(w) in connection with the exercise of Bank Group Representative’s remedies
against the Company or any other Bank Group Loan Party with respect to any
collateral securing the Bank Group Obligations (other than the Pension Priority
Common Collateral in respect of which the Pension Fund Representative shall have
a Senior Lien), (x) in connection with the exercise of the Convertible Note
Representative’s remedies against the Company or any other Bank Group Loan Party
with respect to any Pension Fund Collateral on which the Convertible Note
Representative has a Junior Second Lien or (y) if the Pension Fund
Representative or any other Pension Fund Creditor should acquire possession of
any Pension Priority Common Collateral in respect of which the Pension Fund
Representative shall have a Senior Lien, the Pension Fund Representative will
allow, at the reasonable expense of the Company, so long as the Bank Group
Representative or the Convertible Note Representative, as applicable, has the
right to do so in accordance with the Bank Group Documents or Convertible Note
Documents, as applicable, and the Pension Fund Representative has received
reasonably adequate evidence of insurance or other reasonable protection against
economic loss arising from Bank Group Representative’s or Convertible Note
Representative’s, as applicable, exercise of such rights, Bank Group
Representative’s or Convertible Note Representative’s reasonable access to any
such Pension Priority Common Collateral, upon at least two (2) days prior
written notice (or such shorter period as may be mutually agreeable in Exigent
Circumstances) and without unreasonable interference with the operations or
record-keeping of such property, in order to access any collateral securing the
Bank Group Obligations (other than the Pension Priority Common Collateral) or
Convertible Note Obligations (other than the Pension Priority Common
Collateral), as applicable, located at such Pension Priority Common Collateral
for so long as reasonably necessary or reasonably required by Bank Group
Representative or Convertible Note Representative, as applicable, to conclude
its examination of and copying such Common Collateral and pursuing collection
thereof.

 

27



--------------------------------------------------------------------------------

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. (a) The Pension Fund Representative agrees on behalf of
itself and the other Pension Fund Secured Parties that no Pension Fund Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
Junior Lien on the Pension Fund Collateral, including, without limitation, with
respect to the determination of any Liens or claims held by the Bank Group
Representative or any other Bank Group Secured Party (including the validity and
enforceability thereof), the determination of any Liens or claims held by the
Convertible Note Representative or any other Convertible Note Secured Party
(including the validity and enforceability thereof), or the value of any claims
of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Pension Fund Representative and/or the Pension Fund Secured
Parties may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the terms
and the limitations on the Pension Fund Representative imposed hereby.

(b) The Bank Group Representative agrees on behalf of itself and the other Bank
Group Secured Parties that no Bank Group Secured Party shall, in or in
connection with any Insolvency Proceeding, file any pleadings or motions, take
any position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case in respect of any Junior Lien on the Pension
Fund Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the Pension Fund Representative or
any other Pension Fund Secured Party (including the validity and enforceability
thereof), or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise, as applicable; provided that the Bank Group
Representative may file a proof of claim in an Insolvency Proceeding, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on the Bank Group Representative imposed hereby.

(c) The Convertible Note Representative agrees on behalf the Convertible Note
Secured Parties that no Convertible Note Secured Party shall, in or in
connection with any Insolvency Proceeding, file any pleadings or motions, take
any position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case in respect of any Junior Lien on any Common
Collateral, including, without limitation, with respect to the determination of
any Liens or claims held by the Pension Fund Representative or any other Pension
Fund Secured Party (including the validity and enforceability thereof), the
determination of any Liens or claims held by the Bank Group Representative or
any other Bank Group Secured Party (including the validity and enforceability
thereof), or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise, as applicable; provided that the Convertible Note
Representative may file a proof of claim in an Insolvency Proceeding, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on such Convertible Note Representative imposed
hereby.

 

28



--------------------------------------------------------------------------------

5.2 Financing Matters.

(a) Subject to the terms of Section 5.2(c) below, if any Bank Group Loan Party
becomes subject to any Insolvency Proceeding, and if the Senior Secured
Representative with respect to the Bank Group Priority Common Collateral or the
other Senior Secured Parties with respect to the Bank Group Priority Common
Collateral desire to consent (or not object) to the use of cash collateral under
the Bankruptcy Code or to provide financing to any Bank Group Loan Party under
the Bankruptcy Code or to consent (or not object) to the provision of such
financing to any Bank Group Loan Party by the Senior Secured Representative with
respect to the Bank Group Priority Common Collateral or the other Senior Secured
Parties with respect to the Bank Group Priority Common Collateral (any such
financing, “Bank Group DIP Financing”), then each of the Junior Secured
Representatives with respect to the Bank Group Priority Common Collateral
agrees, on behalf of itself and the other applicable Junior Secured Parties with
respect to the Bank Group Priority Common Collateral, that, except to the extent
that such Bank Group DIP Financing seeks to impose a Lien that is senior to or
equal in priority to Senior Liens held on Common Collateral other than the Bank
Group Priority Common Collateral by the Pension Fund Secured Parties, each such
Junior Secured Party, in each case in its respective capacity as a secured
creditor (a) will be deemed to have consented to, will raise no objection to,
nor support any other Person objecting to, the use of such cash collateral or to
such Bank Group DIP Financing, (b) will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such Bank Group DIP Financing except as set forth in paragraph 5.4
below and (c) agrees that notice received two calendar days prior to the entry
of an order approving such usage of cash collateral or approving such financing
shall be adequate notice; provided that the interest rate, fees, advance rates,
lending limits and sub-limits and other terms are commercially reasonable under
the circumstances.

(b) Notwithstanding anything herein or in any other applicable Loan Document,
the aggregate principal amount of all Bank Group DIP Financings permitted
hereunder shall not exceed $175,000,000 at any time; provided, however, that the
aggregate amount of such Bank Group DIP Financing shall be in addition to the
total amount of the Bank Group Obligations outstanding as of the date of
commencement of any Insolvency Proceeding (such total amount of Bank Group
Obligations outstanding as of the date of commencement of any Insolvency
Proceeding being the “Bank Group Rollup Amount”), and any Bank Group Rollup
Amount shall be secured solely by the Bank Group Priority Common Collateral.
Notwithstanding anything herein to the contrary, the interest rate applicable to
the Bank Group Rollup Amount, if any, shall be no higher than the maximum
interest rate permitted to be applicable to the Bank Group Obligations pursuant
to Section 6.1(b).

5.3 Relief From the Automatic Stay. (a) The Pension Fund Representative agrees,
on behalf of itself and the other Pension Fund Secured Parties, that none of
them will seek relief from the automatic stay or from any other stay in any
Insolvency Proceeding or take any action in derogation thereof, in each case in
respect of any Pension Fund Collateral on which it has a Junior Lien, without
the prior written consent of the Bank Group Representative or the Convertible
Note Representative (solely to the extent that the Bank Group Obligations
Payment Date has occurred).

(b) The Bank Group Representative agrees, on behalf of itself and the other Bank
Group Secured Parties, that none of them will seek relief from the automatic
stay or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Pension Fund Collateral on
which it has a Junior Lien, without the prior written consent of the Pension
Fund Representative.

 

29



--------------------------------------------------------------------------------

(c) The Convertible Note Representative agrees, on behalf of the Convertible
Note Secured Parties, that none of them will seek relief from the automatic stay
or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of (i) any Pension Priority Common
Collateral, without the prior written consent of the Pension Fund Representative
or (ii) any Bank Group Priority Common Collateral, without the prior written
consent of the Bank Group Representative.

5.4 Adequate Protection. (a) The Pension Fund Representative, on behalf of
itself and the other Pension Fund Secured Parties (other than in their
respective capacities as unsecured creditors), agrees that none of them shall
object to, contest, or support any other Person objecting to or contesting,
(i) any request by the Bank Group Representative or the other Bank Group Secured
Parties or the Convertible Note Representative or other Convertible Note Secured
Party for adequate protection with respect to their Senior Liens or Junior
Second Liens (other than in respect of Pension Priority Common Collateral), as
applicable, or any adequate protection provided to the Bank Group Representative
or the other Bank Group Secured Parties or the Convertible Note Representative
or other Convertible Note Secured Party, as applicable with respect to their
Senior Liens or Junior Second Liens (other than in respect of Pension Priority
Common Collateral), as applicable, or (ii) any objection by the Bank Group
Representative or any other Bank Group Secured Parties or the Convertible Note
Representative or other Convertible Note Secured Party to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection with
respect to their Senior Liens or Junior Second Liens (other than in respect of
Pension Priority Common Collateral), as applicable, or (iii) the payment of
interest, fees, expenses or other amounts to the Bank Group Representative or
any other Bank Group Secured Party or the Convertible Note Representative or
other Convertible Note Secured Party under Section 506(b) or 506(c) of the
Bankruptcy Code or otherwise. In any Insolvency Proceeding, (x) if the Bank
Group Secured Parties (or any subset thereof) or Convertible Note Secured
Parties (or any subset thereof) are granted adequate protection with respect to
their Senior Liens or Junior Second Liens, as applicable, on the Pension Fund
Collateral (other than Pension Priority Common Collateral) consisting of
additional collateral (with replacement Liens on such additional collateral)
and/or superpriority claims in connection with any Bank Group DIP Financing or
use of cash collateral, and the Bank Group Secured Parties or Convertible Note
Secured Parties, as applicable, do not object to the adequate protection being
provided to the Bank Group Secured Parties or Convertible Note Secured Parties,
as applicable, then in connection with any such Bank Group DIP Financing or use
of cash collateral the Pension Fund Representative, on behalf of itself and any
of the Pension Fund Secured Parties, may seek or accept adequate protection with
respect to their Junior Liens on the Pension Fund Collateral consisting solely
of (A) a replacement Lien on the same additional collateral, subordinated to the
Senior Liens securing the Bank Group Obligations and Junior Second Liens
securing the Convertible Note Obligations and such Bank Group DIP Financing on
the same basis as the other Junior Liens securing the Pension Fund Obligations
are so subordinated to the Bank Group Obligations and Convertible Note Secured
Obligations under this Agreement and (B) superpriority claims junior in all
respects to the superpriority claims granted to the Bank Group Secured Parties
and Convertible Note Secured Obligations, respectively, provided, however, that
the Pension Fund Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of

 

30



--------------------------------------------------------------------------------

the Bankruptcy Code, on behalf of itself and the Pension Fund Secured Parties,
in any stipulation and/or order granting such adequate protection with respect
to their Junior Liens on the Pension Fund Collateral, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims and
(y) in the event the Pension Fund Representative, on behalf of itself and the
Pension Fund Secured Parties, seeks or accepts adequate protection with respect
to their Junior Liens on the Pension Fund Collateral in accordance with clause
(x) above and such adequate protection is granted in the form of additional
collateral, then the Pension Fund Representative, on behalf of itself or any of
the Pension Fund Secured Parties, agrees that the Bank Group Representative and
the Convertible Note Representative shall also be granted a Senior Lien on such
additional collateral as security for the Bank Group Obligations and Convertible
Note Obligations, as applicable, and any such Bank Group DIP Financing and that
any Lien on such additional collateral securing the Pension Fund Obligations
shall be subordinated to the Liens on such collateral securing the Bank Group
Obligations and Convertible Note Obligations, as applicable, and any such Bank
Group DIP Financing (and all obligations relating thereto) and any other Liens
granted to the Bank Group Secured Parties and the Convertible Note Secured
Parties as adequate protection, with such subordination to be on the same terms
that the other Junior Liens securing the Pension Fund Obligations are
subordinated to the Senior Liens or Junior Second Liens on the Pension Fund
Collateral securing such Bank Group Obligations or Convertible Note Obligations,
as applicable, under this Agreement. The Pension Fund Representative, on behalf
of itself and the other Pension Fund Secured Parties, agrees that except as
expressly set forth in this Section none of them shall seek or accept adequate
protection with respect to their Junior Liens on the Pension Fund Collateral
without the prior written consent of the Bank Group Representative or the
Convertible Note Representative, as applicable.

(b) The Bank Group Representative, on behalf of itself and the other Bank Group
Secured Parties (other than in their respective capacities as unsecured
creditors), agrees that none of them shall object to, contest, or support any
other Person objecting to or contesting, (i) any request by the Pension Fund
Representative or the other Pension Fund Secured Parties for adequate protection
with respect to their Senior Liens on the Pension Priority Common Collateral,
any adequate protection provided to the Pension Fund Representative or the other
Pension Fund Secured Parties with respect to their Senior Liens on the Pension
Priority Common Collateral or (ii) any objection by the Pension Fund
Representative or any other Pension Fund Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection with
respect to their Senior Liens on the Pension Priority Common Collateral or
(iii) the payment of interest, fees, expenses or other amounts to the Pension
Fund Representative or any other Pension Fund Secured Party under Section 506(b)
or 506(c) of the Bankruptcy Code or otherwise with respect to their Senior Liens
on the Pension Priority Common Collateral. In any Insolvency Proceeding, (x) if
the Pension Fund Secured Parties (or any subset thereof) are granted adequate
protection with respect to their Senior Liens on the Pension Priority Common
Collateral consisting of additional collateral (with replacement Liens on such
additional collateral) and/or superpriority claims in connection with any Bank
Group DIP Financing or use of cash collateral, and the Pension Fund Secured
Parties do not object to the adequate protection being provided to the Pension
Fund Secured Parties, then in connection with any such Bank Group DIP Financing
or use of cash collateral the Bank Group Representative, on behalf of itself and
any of the Bank Group Secured Parties, may seek or accept adequate protection
with respect

 

31



--------------------------------------------------------------------------------

to their Junior Liens on the Pension Priority Common Collateral, consisting
solely of (A) a replacement Lien on the same additional collateral, subordinated
to the Senior Liens securing the Pension Fund Obligations, and such Bank Group
DIP Financing on the same basis as the other Junior Liens securing the Bank
Group Obligations are so subordinated to the Pension Fund Obligations under this
Agreement and (B) superpriority claims junior in all respects to the
superpriority claims granted to the Pension Fund Secured Parties, provided,
however, that the Bank Group Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and
the Bank Group Secured Parties, in any stipulation and/or order granting such
adequate protection with respect to their Junior Liens on the Pension Priority
Common Collateral, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims and (y) in the event the Bank Group Representative, on
behalf of itself and the Bank Group Secured Parties, seeks or accepts adequate
protection with respect to their Junior Liens on the Pension Priority Common
Collateral in accordance with clause (x) above and such adequate protection is
granted in the form of additional collateral, then the Bank Group
Representative, on behalf of itself or any of the Bank Group Secured Parties,
agrees that the Pension Fund Representative shall also be granted a Senior Lien
on such additional collateral as security for the Pension Fund Obligations, and
any such Bank Group DIP Financing and that any Lien on such additional
collateral securing the Bank Group Obligations shall be subordinated to the
Liens on such collateral securing the Pension Fund Obligations, and any such
Bank Group DIP Financing (and all obligations relating thereto) and any other
Liens granted to the Pension Fund Secured Parties as adequate protection, with
such subordination to be on the same terms that the other Junior Liens securing
the Bank Group Obligations are subordinated to the Senior Liens on the Pension
Priority Common Collateral securing such Pension Fund Obligations under this
Agreement. The Bank Group Representative, on behalf of itself and the other Bank
Group Secured Parties, agrees that except as expressly set forth in this Section
none of them shall seek or accept adequate protection with respect to their
Junior Liens on the Pension Priority Common Collateral without the prior written
consent of the Pension Fund Representative.

(c) The Convertible Note Representative, on behalf of the Convertible Note
Secured Parties (other than in their respective capacities as unsecured
creditors), agrees that none of them shall object to, contest, or support any
other Person objecting to or contesting, (i) any request by the Pension Fund
Representative or the other Pension Fund Secured Parties or the Bank Group
Representative or the other Bank Group Secured Parties for adequate protection
with respect to their Senior Liens or Junior Second Liens on any applicable
Common Collateral, or any adequate protection provided to the Pension Fund
Representative or the other Pension Fund Secured Parties or the Bank Group
Representative or the other Bank Group Secured Parties with respect to their
Senior Liens or Junior Second Liens on any applicable Common Collateral or
(ii) any objection by the Pension Fund Representative or the other Pension Fund
Secured Parties or the Bank Group Representative or the other Bank Group Secured
Parties to any motion, relief, action or proceeding based on a claim of a lack
of adequate protection with respect to their Senior Liens or Junior Second Liens
on any applicable Common Collateral or (iii) the payment of interest, fees,
expenses or other amounts to the Pension Fund Representative or the other
Pension Fund Secured Parties or the Bank Group Representative or the other Bank
Group Secured Parties under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise with respect to their Senior Liens or Junior Second Liens on any
applicable Common Collateral. In any Insolvency

 

32



--------------------------------------------------------------------------------

Proceeding, (x) if the Pension Fund Secured Parties (or any subset thereof) or
the Bank Group Secured Parties (or any subset thereof) are granted adequate
protection with respect to their Senior Liens or Junior Second Liens on any
applicable Common Collateral consisting of additional collateral (with
replacement Liens on such additional collateral) and/or superpriority claims in
connection with any Bank Group DIP Financing or use of cash collateral, and the
Pension Fund Secured Parties or Bank Group Secured Parties, as applicable, do
not object to the adequate protection being provided to the Pension Fund Secured
Parties or Bank Group Secured Parties, as applicable, then in connection with
any such Bank Group DIP Financing or use of cash collateral the Convertible Note
Representative, on behalf of the Convertible Note Secured Parties, may seek or
accept adequate protection with respect to their Junior Liens on the applicable
Common Collateral consisting solely of (A) a replacement Lien on the same
additional collateral, subordinated to the Senior Liens and, if applicable,
Junior Second Liens, securing the Pension Fund Obligations or Bank Group
Obligations, as applicable, and such Bank Group DIP Financing on the same basis
as the other Junior Liens securing the Convertible Note Obligations are so
subordinated to the Pension Fund Obligations or Bank Group Obligations, as
applicable, under this Agreement and (B) superpriority claims junior in all
respects to the superpriority claims granted to the Pension Fund Secured Parties
or Bank Group Secured Parties, as applicable, provided, however, that the
Convertible Note Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the
Convertible Note Secured Parties, in any stipulation and/or order granting such
adequate protection with respect to their Junior Liens on the applicable Common
Collateral that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims and (y) in the event the Convertible Note Representative, on behalf of
the applicable Convertible Note Secured Parties, seeks or accepts adequate
protection with respect to their Junior Liens on the applicable Common
Collateral in accordance with clause (x) above and such adequate protection is
granted in the form of additional collateral, then the Convertible Note
Representative, on behalf of the Convertible Note Secured Parties, agrees that
the Pension Fund Representative or Bank Group Representative, as applicable,
shall also be granted a Senior Lien on such additional collateral as security
for the Pension Fund Obligations or Bank Group Obligations, as applicable, and
any such Bank Group DIP Financing and that any Lien on such additional
collateral securing the Convertible Note Obligations shall be subordinated to
the Liens on such collateral securing the Pension Fund Obligations or Bank Group
Obligations, as applicable, and any such Bank Group DIP Financing (and all
obligations relating thereto) and any other Liens granted to the Pension Fund
Secured Parties or Bank Group Secured Parties, as applicable, as adequate
protection, with such subordination to be on the same terms that the other
Junior Liens securing the Convertible Note Obligations are subordinated to the
Senior Liens or Junior Second Liens, as applicable, on the applicable Common
Collateral securing such Pension Fund Obligations or Bank Group Obligations, as
applicable, under this Agreement. The Convertible Note Representative, on behalf
of the Convertible Note Secured Parties, agrees that except as expressly set
forth in this Section none of them shall seek or accept adequate protection with
respect to their Junior Liens on any applicable Common Collateral without the
prior written consent of the Pension Fund Representative or Bank Group
Representative, as applicable, that holds such Senior Lien or Junior Second
Lien, as applicable, on such Common Collateral.

 

33



--------------------------------------------------------------------------------

5.5 Avoidance Issues. If any holder of a Senior Lien or Junior Second Lien on
any Common Collateral is required in any Insolvency Proceeding or otherwise to
disgorge, turn over or otherwise pay to the estate of any Bank Group Loan Party,
because such amount was avoided or ordered to be paid or disgorged for any
reason, including without limitation because it was found to be a fraudulent or
preferential transfer, any amount (a “Recovery”), whether received as proceeds
of security, enforcement of any right of set-off or otherwise, then the Bank
Group Obligations, Pension Fund Obligations or Convertible Note Obligations, as
applicable, shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. The
parties to this Agreement agree that none of them shall be entitled to benefit
from any avoidance action affecting or otherwise relating to any distribution or
allocation made with respect to any applicable Common Collateral in accordance
with this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. No Junior Secured Parties
shall, in an Insolvency Proceeding or otherwise, oppose any sale or disposition
of any assets of any Bank Group Loan Party or any Pension Fund Obligor
comprising any applicable Common Collateral that is supported by the holder of a
Senior Lien on such asset or assets comprising such applicable Common
Collateral, and all such parties will be deemed to have consented under
Section 363 and/or Section 1123(a)(5)(d), as applicable, of the Bankruptcy Code
(and otherwise) to any such sale and to have released their Liens on such
assets; provided that, Junior Secured Parties may credit bid on the applicable
Common Collateral in any such sale or disposition in accordance with
Section 363(k) of the Bankruptcy Code; provided further that, any such credit
bid must contemplate the payment in full in cash of the Bank Group Obligations,
Pension Fund Obligations and/or Convertible Note Obligations, to the extent such
obligations are secured by Liens that are senior in priority to the Lien of the
Junior Secured Parties making such credit bid with respect to the Common
Collateral that is the subject of such sale or disposition, upon closing of any
resulting sale or disposition.

5.7 Separate Grants of Security and Separate Classification. Each Pension Fund
Secured Party, Bank Group Secured Party and Convertible Note Secured Party
acknowledges and agrees that (a) the grants of Liens pursuant to the Bank Group
Security Documents, the Pension Fund Security Documents and the Convertible Note
Security Documents constitute separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the applicable
Common Collateral, (i) the Bank Group Obligations, the Convertible Note
Obligations and the Pension Fund Obligations secured by the Pension Fund
Collateral are fundamentally different from each other and (ii) the Bank Group
Obligations and Convertible Note Obligations secured by the Bank Group Priority
Common Collateral are fundamentally different from each other, and in each case
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency Proceeding.

5.8 Rights as Secured Creditors. No Secured Party may exercise rights and
remedies as a secured creditor against any Bank Group Loan Party or Pension Fund
Obligor, as applicable, other than in accordance with the terms of this
Agreement, the applicable Loan Documents and applicable law.

 

34



--------------------------------------------------------------------------------

5.9 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Pension Fund Documents, Bank Group Documents and Convertible Note
Documents.

6.1 Amendments.

(a) Each Pension Fund Obligor and the Pension Fund Representative, on behalf of
itself and the Pension Fund Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the
Pension Fund Documents inconsistent with or in violation of this Agreement. Each
Bank Group Loan Party and the Bank Group Representative, on behalf of itself and
the Bank Group Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Bank Group Documents
inconsistent with or in violation of this Agreement. Each Bank Group Loan Party
and the Convertible Note Representative, on behalf of the Convertible Note
Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the Convertible Note Documents
inconsistent with or in violation of this Agreement.

(b) Notwithstanding the foregoing, the Bank Group Representative, the Bank Group
Secured Parties and the Bank Group Loan Parties may not, without the prior
written consent of the Convertible Note Representative, (i) amend, modify,
supplement, extend, replace, renew, restate or refinance any Bank Group
Obligations (other than any Bank Group DIP Financing, but including any Bank
Group Rollup Amount) if the effect thereof is to increase the interest rate
applicable thereto by more than 2.0% per annum (other than the imposition of the
default rate of interest as provided in the Bank Group Documents as of the date
hereof); provided that payment of any amendment, consent or waiver fee shall be
equated to interest rates based on an assumed three-year average life to
maturity without any present value discount or (ii) sell, assign, transfer or
encumber any interest in the Bank Group Obligations or the Bank Group Documents
to any person or entity not bound by this Agreement in the same manner as the
Bank Group Representative is bound under this Agreement (e.g., no Bank Group
Secured Party may sell the Bank Group Obligations to an entity that would not be
bound by this Agreement).

(c) Notwithstanding the foregoing, the Pension Fund Representative, the Pension
Fund Secured Parties and the Pension Fund Obligors may not, without the prior
written consent of the Bank Group Representative and the Convertible Note
Representative, (i) amend, modify, supplement, extend, replace, renew, restate
or refinance any Pension Fund Obligations if the effect thereof is to
(x) increase the interest rate applicable thereto (other than the imposition of
the default rate of interest as provided in the Pension Fund Documents as of the
date hereof) or by virtue of Section 6.06 of the Existing Pension Fund Agreement
as in effect on the date of this Agreement), (y) shorten the scheduled final
maturity date of the Pension Fund Obligations or any scheduled date of interim
amortization thereof (other than in connection with the acceleration of the
Pension Fund Obligations in accordance with the terms of the Pension Fund
Documents or

 

35



--------------------------------------------------------------------------------

by virtue of Section 6.06 of the Existing Pension Fund Agreement as in effect on
the date of this Agreement) or otherwise shorten the weighted average life to
maturity of the Pension Fund Obligations, or (z) add amortization payments or
modify the amortization schedule of the Pension Fund Obligations in a manner
adverse to the Bank Group Loan Parties (other than by virtue of Section 6.06 of
the Existing Pension Fund Agreement as in effect on the date of this Agreement)
or (ii) sell, assign, transfer or encumber any interest in the Pension Fund
Obligations or the Pension Fund Documents to any person or entity not bound by
this Agreement in the same manner as Pension Fund Representative is bound under
this Agreement (e.g., no Pension Fund Secured Party may sell the Pension Fund
Obligations to an entity that would not be bound by this Agreement).

(d) Notwithstanding the foregoing, the Convertible Note Representative and the
Convertible Note Secured Parties may not, without the prior written consent of
the Bank Group Representative, (i) change the methodology to calculate the
interest rate applicable to any Convertible Note Obligations if the effect
thereof is to increase the interest rate applicable thereto (other than the
imposition of the default rate of interest as provided in the Convertible Note
Documents as of the date hereof), (ii) shorten the scheduled final maturity date
of the Convertible Note Obligations or any scheduled date of interim
amortization thereof (other than in connection with the acceleration of the
Convertible Note Obligations in accordance with the terms of the Convertible
Note Documents) or otherwise shorten the weighted average life to maturity of
the Convertible Note Obligations, (iii) add amortization payments or modify the
amortization schedule of the Convertible Note Obligations in a manner adverse to
the Bank Group Loan Parties or (iv) sell, assign, transfer or encumber any
interest in the Convertible Note Obligations or the Convertible Note Documents
to any person or entity not bound to this Agreement in the same manner as the
Convertible Note Representative is bound under this Agreement (e.g., no
Convertible Note Secured Party may sell the Convertible Note Obligations to an
entity that would not be bound by this Agreement).

6.2 Waivers.

(a) In the event the Bank Group Representative enters into any amendment, waiver
or consent in respect of any of the Bank Group Security Documents creating a
Senior Lien on Pension Fund Collateral for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Bank Group Security Document or changing in any manner the rights of any parties
thereunder, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Pension Fund Security Document and
Comparable Convertible Note Security Document without the consent of or action
by any Pension Fund Secured Party or any Convertible Note Secured Party (with
all such amendments, waivers and modifications subject to the terms hereof);
provided that (i) no such amendment, waiver or consent shall have the effect of
removing assets subject to the Lien of any Pension Fund Security Document or
Convertible Note Security Document, except to the extent that a release of such
Lien is required by Section 4.2, (ii) other than with respect to amendments,
modifications or waivers that secure additional extensions of credit and add
additional secured creditors and do not violate the express provisions of the
Pension Fund Documents or the Convertible Note Documents, as applicable, any
such amendment, waiver or consent that materially and adversely affects the
rights of the Pension Fund Secured Parties or Convertible Note Secured Parties,
as applicable, and does not affect the Bank Group Secured Parties in a like

 

36



--------------------------------------------------------------------------------

or similar manner shall not apply to the Pension Fund Security Documents or
Convertible Note Security Documents, as applicable, without the consent of the
Pension Fund Representative or the Convertible Note Representative, as
applicable, and (iii) notice of such amendment, waiver or consent shall be given
to the Pension Fund Representative and the Convertible Note Representative, as
applicable, no later than 30 days after its effectiveness, provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

(b) In the event the Pension Fund Representative enters into any amendment,
waiver or consent in respect of any of the Pension Fund Security Documents
creating a Senior Lien on Pension Priority Common Collateral for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Pension Fund Security Document or changing in any manner the
rights of any parties thereunder, then such amendment, waiver or consent shall
apply automatically to any comparable provision of the Comparable Bank Group
Security Document and Comparable Convertible Note Security Document without the
consent of or action by any Bank Group Secured Party or any Convertible Note
Secured Party (with all such amendments, waivers and modifications subject to
the terms hereof); provided that, (i) no such amendment, waiver or consent shall
have the effect of removing assets subject to the Lien of any Bank Group
Security Document or Convertible Note Security Document, except to the extent
that a release of such Lien is required by Section 4.2, (ii) any such amendment,
waiver or consent that materially and adversely affects the rights of the Bank
Group Secured Parties or Convertible Note Secured Parties, as applicable, and
does not affect the Pension Fund Secured Parties in a like or similar manner
shall not apply to the Bank Group Security Documents or Convertible Note
Security Documents, as applicable, without the consent of the Bank Group
Representative or the Convertible Note Representative, as applicable, and
(iii) notice of such amendment, waiver or consent shall be given to the Bank
Group Representative and the Convertible Note Representative no later than 30
days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.

(c) In the event the Bank Group Obligations Payment Date has occurred and the
Convertible Note Representative enters into any amendment, waiver or consent in
respect of any of the Convertible Note Security Documents creating a Senior Lien
on Bank Group Priority Common Collateral for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Convertible Note Security Document or changing in any manner the rights
of any parties thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Pension Fund
Security Document without the consent of or action by any Pension Fund Secured
Party (with all such amendments, waivers and modifications subject to the terms
hereof); provided that, (i) no such amendment, waiver or consent shall have the
effect of removing assets subject to the Lien of any Pension Fund Security
Document, except to the extent that a release of such Lien is required by
Section 4.2, (ii) any such amendment, waiver or consent that materially and
adversely affects the rights of the Pension Fund Secured Parties and does not
affect the Convertible Note Secured Parties in a like or similar manner shall
not apply to the Pension Fund Security Documents without the consent of the
Pension Fund Representative and (iii) notice of such amendment, waiver or
consent shall be given to the Pension Fund Representatives no later than 30 days
after its effectiveness, provided that the failure to give such notice shall not
affect the effectiveness and validity thereof.

 

37



--------------------------------------------------------------------------------

(d) The Pension Fund Representative hereby waives any and all rights to have any
assets or other property of any Bank Group Loan Party marshalled upon any
foreclosure or other disposition thereof by the Bank Group Representative or the
Convertible Note Representative or by the Company or any other Bank Group Loan
Party at the direction of Bank Group Representative or applicable Convertible
Note Secured Party.

(e) The Convertible Note Representative hereby waives any and all rights to have
any assets or other property of any Bank Group Loan Party marshalled upon any
foreclosure or other disposition thereof by the Bank Group Representative or by
the Company or any other Bank Group Loan Party at the direction of Bank Group
Representative.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. All extensions of credit under the Bank Group Documents after the
date hereof are deemed to have been made or incurred in reliance upon this
Agreement. The Pension Fund Representative, on behalf of it itself and the
Pension Fund Secured Parties, expressly waives all notice of the acceptance of
and reliance on this Agreement by the Bank Group Secured Parties and the
Convertible Note Secured Parties. The Pension Fund Documents are deemed to have
been executed and delivered and all extensions of credit thereunder are deemed
to have been made or incurred, in reliance upon this Agreement. The Bank Group
Representative expressly waives all notices of the acceptance of and reliance by
the Pension Fund Secured Parties and the Convertible Note Secured Parties. The
Convertible Note Documents are deemed to have been executed and delivered and
all extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The Convertible Note Representative expressly
waives all notices of the acceptance of and reliance by the Pension Fund Secured
Parties, any other Convertible Note Secured Party and the Bank Group Secured
Parties.

7.2 No Warranties or Liability. Each of the Pension Fund Representative, the
Bank Group Representative and the Convertible Note Representative acknowledge
and agree that no party has made any representation or warranty to the other
with respect to the execution, validity, legality, completeness, collectibility
or enforceability of any Bank Group Document, any Pension Fund Document or any
Convertible Note Document (except as expressly set forth in Section 11.13
hereof). Except as otherwise provided in this Agreement, the Pension Fund
Representative, the Bank Group Representative and the Convertible Note
Representative will be entitled to manage and supervise their respective
extensions of credit to any Bank Group Loan Party or Pension Fund Obligor, as
applicable, in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Bank Group
Loan Party or Pension Fund Obligor, as applicable, with the terms and conditions
of any of the Bank Group Documents. the Pension Fund Documents or the
Convertible Note Document.

 

38



--------------------------------------------------------------------------------

SECTION 8. Convertible Note Secured Parties’ Purchase Option.

8.1 Notice of Exercise. Subject to Section 8.5 hereof and to the extent
permitted by applicable law, at any time following the receipt of a Trigger
Notice or at any time following the commencement of an Insolvency Proceeding,
the Convertible Note Secured Parties (other than the Convertible Note
Representative) shall have the continuing option (the “Purchase Option”) to
purchase all of the Bank Group Obligations from the Bank Group Secured Parties
(such Convertible Note Secured Parties that exercise the Purchase Option are
hereinafter referred to as the “Purchasing Noteholders”) upon five (5) Business
Days prior written notice from the Purchasing Noteholders (or their
Representative) to the Bank Group Representative (the “Purchase Notice”). Prior
to delivering the Purchase Notice to the Bank Group Representative (hereinafter
referred to following the delivery of a Purchase Notice as the “Selling
Representative” or “Selling Representatives”), the Purchasing Noteholders shall
have delivered cash or other immediately available funds in escrow to such
escrow agent (the “Escrow Agent”) as the Purchasing Noteholders shall determine
in an aggregate amount equal to the full amount of the Bank Group Obligations
(the obligations subject to the Purchase Notice are hereinafter referred to as
the “Purchase Option Obligations”) as provided in Section 8.3 hereof on the date
of the Purchase Notice (plus such other amounts as the Convertible Note
Representative and/or the Escrow Agent shall require in accordance with their
arrangements with the Purchasing Noteholders). The Purchasing Noteholders shall
send the Purchase Notice to the applicable Selling Representatives only after
all required funds have been delivered to the Escrow Agent, and the Escrow Agent
shall confirm to the Selling Representatives in writing that such cash or other
funds have been so received by Escrow Agent. Once received by the Selling
Representatives, the Purchase Notice shall be irrevocable. Notwithstanding
anything in this Section 8 to the contrary, if the Restructuring Convertible
Note Secured Parties (other than the Restructuring Convertible Note
Representative) shall have given a Purchase Notice with respect to any Purchase
Option Obligations, the New Money Convertible Note Secured Parties (other than
the New Money Convertible Note Representative) may, on or prior to the date
specified as the closing date for the purchase of such Purchase Option
Obligations in such Purchase Notice, acquire the right to purchase such Purchase
Option Obligations from the applicable Restructuring Convertible Note Secured
Parties upon one (1) Business Day prior written notice and by delivering an
amount in cash or other immediately available funds equal to the amount
deposited with the Escrow Agent by the applicable Restructuring Convertible Note
Secured Parties to the Restructuring Convertible Note Representative (such
right, the “Right of First Refusal”). To the extent that the Restructuring
Convertible Note Secured Parties (other than the Restructuring Convertible Note
Representative) wish to exercise the Purchase Option, they shall deliver
concurrently with delivery of the Purchase Notice to the applicable Selling
Representatives, a copy of such Purchase Notice to the New Money Convertible
Note Secured Parties, as well as details for a bank account to which cash or
other immediately available funds should be delivered to, if the New Money
Convertible Note Secured Parties (other than the New Money Convertible Note
Representative) wish to exercise their Right of First Refusal.

8.2 Purchase and Sale. To the extent permitted by applicable law, on the date
specified in the Purchase Notice (which date shall not be less than five
(5) Business Days, nor more than twenty (20) Business Days, after the receipt by
the Selling Representatives of the Purchase Notice), the Bank Group Secured
Parties, shall sell to the Purchasing Noteholders, and the Purchasing
Noteholders shall purchase from the Bank Group Secured Parties in the manner
provided in this Section 8, their pro rata portion of the full amount of all of
the Purchase Option Obligations; provided that, the Bank Group Secured Parties
selling such Purchase Option

 

39



--------------------------------------------------------------------------------

Obligations shall retain all rights to be indemnified or held harmless by the
Bank Group Loan Parties in accordance with the terms of the applicable Loan
Documents but shall not retain any rights to the security therefor. Each of the
Bank Group Secured Parties hereby represents and warrants that, as of the date
hereof, no approval of any court or other regulatory or governmental authority
is required for such sale.

8.3 Payment of Purchase Price. Upon the date of such purchase and sale, the
Purchasing Noteholders shall, by deposit with the Escrow Agent as provided in
Section 8.1 hereof, authorize the Escrow Agent to (a) pay to the Bank Group
Secured Parties as the purchase price therefor their pro rata portion of the
full amount of all the Purchase Option Obligations then outstanding and unpaid
(including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses, but excluding the early termination fee
payable pursuant to the applicable Loan Documents), (b) furnish their pro rata
portion of cash collateral to the Bank Group Secured Parties for one hundred
three and one-half percent (103.5%) of the aggregate undrawn face amount of any
issued and outstanding letters of credit provided the Bank Group Secured Parties
and to secure the Bank Group Secured Parties for one hundred percent (100%) of
the Bank Group Loan Parties’ other contingent obligations as provided in the
applicable Loan Documents, including but not limited to, any Bank Services
Obligations or Swap Obligations (determined as of the date of such purchase and
sale), (c) agree to reimburse the Bank Group Secured Parties for their pro rata
portion of any loss, cost, damage or expense (including reasonable attorneys’
fees and legal expenses) in connection with any commissions, fees, costs or
expenses related to any issued and outstanding letters of credit as described
above and any checks or other payments provisionally credited to the Purchase
Option Obligations, and/or as to which the Bank Group Secured Parties have not
yet received final payment, (d) agree to reimburse the Bank Group Secured
Parties in respect of indemnification obligations of the Bank Group Loan Parties
under the applicable Loan Documents that result in any loss, cost, damage or
expense (including reasonable attorneys’ fees and legal expenses) to the Bank
Group Secured Parties; provided, that, in no event will the Purchasing
Noteholders have any liability for such amounts in excess of their pro rata
portion of proceeds of the applicable Common Collateral received by the
Convertible Note Representative or the Purchasing Noteholders and (e) agree to
indemnify and hold harmless the Bank Group Secured Parties from and against
their pro rata portion of any loss, liability, claim, damage or expense
(including reasonable fees and expenses of legal counsel) arising out of any
claim asserted by a third party in respect of the applicable Purchase Option
Obligations or applicable Common Collateral as a direct result of any acts by
the Convertible Note Representative or the Purchasing Noteholders occurring
after the date of such purchase. Such purchase price and cash collateral shall
be remitted by wire transfer in federal funds to such bank account of the
applicable Seller Representative as such Seller Representative may designate in
writing to Escrow Agent for such purpose. Interest shall be calculated to but
excluding the Business Day on which such purchase and sale shall occur if the
amounts so paid by the Purchasing Noteholders to the bank account designated by
applicable Seller Representative are received in such bank account prior to 1:00
p.m., New York City time and interest shall be calculated to and including such
Business Day if the amounts so paid by the Purchasing Noteholders to the bank
account designated by the applicable Seller Representative are received in such
bank account later than 1:00 p.m., New York City time.

 

40



--------------------------------------------------------------------------------

8.4 Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by the Bank Group
Secured Parties as to the Purchase Option Obligations or otherwise and without
recourse to the Bank Group Secured Parties, except that the Bank Group Secured
Parties shall represent and warrant: (a) the amount of the Purchase Option
Obligations being purchased from them, (b) that the Bank Group Secured Parties
own the applicable Purchase Option Obligations free and clear of any Liens or
encumbrances and (c) that the Bank Group Secured Parties have the right to
assign such Purchase Option Obligations and the assignment is duly authorized.

8.5 Notice of Exercise of Remedies.

(a) The Bank Group Representative will deliver to the Convertible Note
Representative at least five (5) Business Days prior written notice (or, if
Exigent Circumstances exist, such shorter period as is deemed practicable under
such circumstances by the Bank Group Representative) of its intention to
commence any Enforcement Action or accelerate the Bank Group Obligations (such
notice being a “Trigger Notice”). If an Exigent Circumstance exists, the
applicable Representative will give the Convertible Note Representative the
Trigger Notice as soon as practicable and in any event contemporaneously with
the taking of such action, and the Convertible Note Representative (and not any
other Representative) shall have the obligation to deliver any Trigger Notice to
the other Convertible Note Secured Parties and covenants to do so within a
commercially reasonable time following receipt thereof from the applicable
Representative.

(b) Unless an Exigent Circumstance exists, for a period not to exceed five
(5) Business Days following delivery of a Trigger Notice from the applicable
Representative to the Convertible Note Representative, and at any time following
the receipt by a Seller Representative of a Purchase Notice from the Purchasing
Noteholders (or their Representative), the applicable Secured Parties shall not
commence (and following receipt of a Purchase Notice shall not further pursue)
any foreclosure or other action to sell or otherwise realize upon the applicable
Common Collateral (provided that continuing collection of accounts receivable
and other actions permitted under the applicable Loan Documents shall not be
prohibited hereunder), provided, that, the applicable Secured Parties’
forbearance shall terminate if the purchase and sale with respect to the
applicable Purchase Option Obligations provided for herein shall not have closed
and the applicable Secured Parties shall not have received Payment in Full of
the applicable Purchase Option Obligations as provided for herein on or prior to
the date specified as the closing date for such purchase in the applicable
Purchase Notice.

SECTION 9. Bailment for Perfection of Certain Security Interests.

Each of the Bank Group Representative, on behalf of itself and each Bank Group
Secured Party, and the Convertible Note Representative, on behalf of itself and
each Convertible Note Secured Party, hereby acknowledge that, to the extent that
it or a third party on its behalf, holds physical possession of or has “control”
(as defined in the Uniform Commercial Code) over, or is noted as a lienholder on
or maintains possession or custody of any certificate of title with respect to
any vehicle constituting, Common Collateral pursuant to the Bank Group Security
Documents or the Convertible Note Security Documents, as applicable, the Bank
Group Representative, on behalf of itself and each Bank Group Secured Party, and
the Convertible Note Representative, on its behalf and each Convertible Note
Secured Party, as applicable, each agree to, directly or through a third party,
hold or control, or suffer to exist any notation thereof as lienholder on or

 

41



--------------------------------------------------------------------------------

maintain possession or custody of such certificate of title with respect to any
vehicle constituting, such Common Collateral as bailee and as non-fiduciary
agent for the Bank Group Representative or the Convertible Note Representative,
as applicable (such bailment and agency being intended, among other things, to
satisfy the requirements of Sections 9-313(c), 9-104, 9-105, 9-106, and 9-107 of
the UCC and applicable certificate of title laws), solely for the purpose of
(i) perfecting the security interest (including any second-priority or
third-priority security interest) granted under the Bank Group Documents or the
Convertible Note Documents, as applicable, in such Common Collateral and
(ii) maintaining possession and custody by persons other than the Company or any
subsidiary thereof (and providing for safekeeping) of any certificates of title
with respect to any vehicles constituting Common Collateral in which any such
security instrument has so been granted, all subject to the terms and conditions
of this Section 9 (the Bank Group Representative or the Convertible Note
Representative in such capacity, the “Control Representative”). Nothing in this
Section 9 shall be construed to impose any duty on the Bank Group Representative
or the Convertible Note Representative (or any third party acting on either such
Person’s behalf) or create any fiduciary relationship with respect to such
Common Collateral or provide the Bank Group Representative, any Bank Group
Secured Party, the Convertible Note Representatives or any Convertible Note
Secured Party, as applicable, with any rights with respect to such Common
Collateral beyond those specified in this Agreement, the Bank Group Security
Documents and the Convertible Note Security Documents, as applicable; provided,
that subsequent to the occurrence of the Bank Group Obligations Payment Date (so
long as the Convertible Notes Obligations have not been Paid in Full), the Bank
Group Representative shall (i) deliver to the Convertible Note Representative,
at the Bank Group Loan Parties’ sole cost and expense, the Common Collateral
(or, in the case of vehicles constituting Common Collateral, any certificates of
title with respect to such vehicles) in its possession or custody or control
together with any necessary endorsements or (in the case of certificates of
title for vehicles) releases of Liens to the extent required by the Bank Group
Documents or this Agreement or (ii) direct and deliver such Common Collateral
(or, in the case of vehicles constituting Common Collateral, any certificates of
title with respect to such vehicles) as a court of competent jurisdiction
otherwise directs. For the avoidance of doubt, nothing in this Section 9 is
intended to satisfy any obligation on the part of any Bank Group Loan Party
pursuant to any applicable Loan Document in respect of the attachment or
perfection of a Lien in any Collateral to the extent the action contemplated in
this Section 9 does not result in the attachment or perfection of such Lien.

SECTION 10. Obligations Unconditional.

10.1 Bank Group Obligations Unconditional. All rights and interests of the Bank
Group Secured Parties hereunder, and all agreements and obligations of the
Pension Fund Secured Parties and the Convertible Note Secured Parties (and, to
the extent applicable, the Bank Group Loan Parties) hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Bank Group Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Bank Group Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Bank Group Document;

 

42



--------------------------------------------------------------------------------

(c) prior to the Bank Group Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the Bank Group
Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Bank Group Loan Party in respect of the Bank Group
Obligations, or of any of the Pension Fund Representative, the Convertible Note
Representative or any Bank Group Loan Party, to the extent applicable, in
respect of this Agreement (other than performance or payment).

10.2 Pension Fund Obligations Unconditional. All rights and interests of the
Pension Fund Secured Parties hereunder, and all agreements and obligations of
the Bank Group Secured Parties and the Convertible Note Secured Parties (and, to
the extent applicable, the Pension Fund Obligors) hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Pension Fund Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Pension Fund Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Pension Fund Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Pension Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Pension Fund Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Pension Fund Obligor in respect of the Pension Fund
Obligations or any Bank Group Secured Party, any Convertible Note Secured Party
or any Pension Fund Obligor in respect of this Agreement (other than performance
or payment).

10.3 Convertible Note Obligations Unconditional. All rights and interests of the
Convertible Note Secured Parties hereunder, and all agreements and obligations
of the Bank Group Secured Parties and the Pension Fund Secured Parties (and, to
the extent applicable, the Bank Group Loan Parties) hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Convertible Note Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Convertible Note Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Convertible Note
Document;

 

43



--------------------------------------------------------------------------------

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Convertible Note Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Bank Group Loan Party in respect of the Convertible
Note Obligations or any Bank Group Secured Party, any Pension Fund Secured Party
or any Bank Group Loan Party in respect of this Agreement (other than
performance or payment).

SECTION 11. Miscellaneous.

11.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Bank Group Document, any Pension Fund
Document or any Convertible Note Document, the provisions of this Agreement
shall govern. With respect to the Pension Fund Representative and the other
Pension Fund Secured Parties and the obligations of the Pension Fund
Representative under the Pension Fund Documents only, in the event of a conflict
between this Agreement and the Pension Fund Documents, the terms of the Pension
Fund Documents shall govern and control. With respect to the Convertible Note
Representative and the other applicable Convertible Note Secured Parties and the
obligations of the Convertible Note Representative (and the New Money
Convertible Note Representative and the Restructuring Convertible Note
Representative) under the applicable Convertible Note Documents only, in the
event of a conflict between this Agreement and such Convertible Note Documents,
the terms of the applicable Convertible Note Documents shall govern and control.

11.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the latest to
occur of (i) Bank Group Obligations Payment Date, (ii) the date on which all of
the outstanding Convertible Note Obligations shall have been Paid in Full and
(iii) the date on which all of the outstanding Pension Fund Obligations shall
have been Paid in Full. This is a continuing agreement and the parties hereto
may continue, at any time and without notice to the other parties hereto, to
extend credit and other financial accommodations, lend monies and provide
indebtedness to, or for the benefit of, Company or any other Bank Group Loan
Party on the faith hereof.

11.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the Bank Group Representative, the Pension Fund
Representative and the Convertible Note Representative, and, in the case of
amendments or modifications of this Agreement that directly affect the rights or
duties of any Bank Group Loan Party or Pension Fund Obligor, such Bank Group
Loan Party or Pension Fund Obligor, as applicable, which includes, without
limitation, amendments to Section 9 and, in the case of amendments to
Section 3.1(c) or 11.3, the ABL Representative; provided that no amendment or
modification of Section 2.4 or 3.1(d) of this Agreement shall be effective
unless (i) the Escrow Agreements have been terminated in accordance with their
terms or (ii) the ABL Representative consents to such amendment or modification.

 

44



--------------------------------------------------------------------------------

(b) Subject to the last sentence of Section 2.2, it is understood that the Bank
Group Representative, the Pension Fund Representative and the Convertible Note
Representative, without the consent of any other Bank Group Secured Party,
Pension Fund Secured Party or Convertible Note Secured Party, may in their
discretion determine that a supplemental agreement (which may take the form of
an amendment and restatement of this Agreement) is necessary or appropriate to
facilitate having additional indebtedness or other obligations (“Additional
Debt”) of any of the Bank Group Loan Parties become Bank Group Obligations, of
any of the Pension Fund Obligors become Pension Fund Obligations, of any Bank
Group Loan Party become Convertible Note Obligations, as the case may be, under
this Agreement, which supplemental agreement shall specify whether such
Additional Debt constitutes Bank Group Obligations, Pension Fund Obligations or
Convertible Note Obligations, provided, that, in the case of any such Additional
Debt such Additional Debt is permitted to be incurred by the Loan Documents then
extant, and is permitted by such Loan Documents to be subject to the provisions
of this Agreement as Bank Group Obligations, Pension Fund Obligations or
Convertible Note Obligations, as applicable.

11.4 Information Concerning Financial Condition of the Company and the other
Bank Group Loan Parties. Each of the Pension Fund Secured Parties (other than
the Pension Fund Representative), the Bank Group Representative and the
Convertible Note Secured Parties (other than the Convertible Note
Representative) hereby assume responsibility for keeping itself informed of the
financial condition of the Company and each of the other Bank Group Loan Parties
or Pension Fund Obligors, as applicable, and all other circumstances bearing
upon the risk of nonpayment of the Bank Group Obligations, the Pension Fund
Obligations or the Convertible Note Obligations. The Pension Fund
Representative, the Bank Group Representative and the Convertible Note
Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event the Pension Fund Representative, the Bank Group
Representative or the Convertible Note Representative, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other party or any other party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information. Nothing contained in this
Agreement or otherwise will in any event be deemed to constitute any party the
agent of any other party hereto for any purpose nor to create any fiduciary
relationship between any party hereto and any other party hereto.

11.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

11.6 Submission to Jurisdiction. (a) Each Bank Group Secured Party, each Pension
Fund Secured Party, each Convertible Note Secured Party, each Bank Group Loan
Party and each Pension Fund Obligor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each such

 

45



--------------------------------------------------------------------------------

party hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each such party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the any Bank Group Secured Party, Pension Fund Secured Party or
Convertible Note Secured Party may otherwise have to bring any action or
proceeding against any Bank Group Loan Party, Pension Fund Obligor or its
properties in the courts of any jurisdiction.

(b) Each Bank Group Secured Party, each Pension Fund Secured Party, each
Convertible Note Secured Party and each Bank Group Loan Party and each Pension
Fund Obligor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

11.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail or electronic mail and shall be deemed to have
been given when delivered in person or by courier service, upon receipt of a
telecopy or electronic mail or five days after deposit in the United States mail
(certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below each party’s
name on the signature pages hereof, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. Notwithstanding the foregoing, no notice or other communication to the
Convertible Note Representative, the Restructuring Convertible Note
Representative or the New Money Convertible Note Representative shall be deemed
to have been given or delivered until actually received by it at the address
designated by it pursuant to this Section 11.7.

11.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the Bank Group Secured
Parties, Pension Fund Secured Parties and Convertible Note Secured Parties and
their respective successors and assigns, and nothing herein is intended, or
shall be construed to give, any other Person (other than the Bank Group Loan
Parties as set forth in Section 3.5, 3.6 and 9.3 and the ABL Secured Parties as
set forth in Sections 3.1(c) and 11.3) any right, remedy or claim under, to or
in respect of this Agreement or any applicable Common Collateral.

11.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

 

46



--------------------------------------------------------------------------------

11.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

11.11 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic PDF transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement shall become effective when it shall have been
executed by each party hereto.

11.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.13 Authority to Execute. By its signature, the Bank Group Representative
executes this Agreement by and on behalf of itself and the Bank Group Secured
Parties, and represents and warrants that it is duly authorized to execute this
Agreement on its behalf and on behalf of the Bank Group Secured Parties. By its
signature, the Pension Fund Representative executes this Agreement by and on
behalf of itself and the Pension Fund Secured Parties, and represents and
warrants that it is duly authorized to execute this Agreement on its behalf and
on behalf of the Pension Fund Secured Parties in its capacity as agent under the
Existing Pension Fund Agreement. By its signature, the Convertible Note
Representative executes this Agreement by and on behalf of the applicable
Convertible Note Secured Parties, and represents and warrants that it is duly
authorized to execute this Agreement on its behalf and on behalf of the
applicable Convertible Note Secured Parties in its capacity as collateral
trustee under the Collateral Trust Agreement. By its signature, the ABL
Representative executes this Agreement by and on behalf of itself and the ABL
Secured Parties, and represents and warrants that it is duly authorized to
execute this Agreement on its behalf and on behalf of the ABL Secured Parties.

11.14 No Effect on Other Obligations. Notwithstanding anything in this Agreement
to the contrary, nothing contained in this Agreement shall be construed or
interpreted or is intended as a waiver of or limitation on any rights, powers,
privileges or remedies that any Pension Fund Secured Party has or may have under
its respective participation agreement(s) or under applicable law with respect
to any contributions or other obligations of any of the Pension Fund Obligors or
their affiliates to such Pension Fund Secured Party, other than the Pension Fund
Obligations (all such other required contributions and obligations being “Other
Obligations”). The Bank Group Representative and the Convertible Note
Representative hereby agree, on behalf of itself and the Bank Group Secured
Parties or Convertible Note Secured Parties, as applicable, that this Agreement
in no way restricts the Pension Fund Secured Parties from exercising (and that
each of the Pension Fund Secured Parties are free to exercise) any and all
rights, powers, privileges or remedies that any Pension Fund Secured Party may
have by contract or under applicable law with respect to Other Obligations. As
to the Pension Fund Obligations,

 

47



--------------------------------------------------------------------------------

except as otherwise set forth in this Agreement (including, without limitation,
Sections 3.2, 3.3, 4.1 and 5.6 of this Agreement), the Pension Fund
Representative and the Pension Fund Secured Parties may exercise rights and
remedies, and take actions in any Insolvency Proceeding, as unsecured creditors
in accordance with the terms of the Pension Fund Documents and applicable law.

11.15 Relationship between the Pension Fund Representative, the Pension Fund
Secured Parties, the Convertible Note Representative, the Convertible Note
Secured Parties and Local Counsel for the Bank Group Representative. The Pension
Fund Representative, for itself and for the benefit of the Pension Fund Secured
Parties, and the Convertible Note Representative, on behalf of the applicable
Convertible Note Secured Parties, acknowledges and agrees that local counsel for
the Bank Group Representative, by furnishing any legal opinions requested by the
Pension Fund Representative or the Convertible Note Representative in respect of
the Pension Fund Representative’s Lien on the Pension Fund Collateral or the
Convertible Note Representative’s Lien on any applicable Common Collateral, and
any advice related thereto does not intend to create, and by such action does
not create, any attorney/client relationship with the Pension Fund
Representative or any Pension Fund Secured Party or the Convertible Note
Representative or any Convertible Note Secured Party. In addition, the Pension
Fund Representative, for itself and for the benefit of the Pension Fund Secured
Parties, and the Convertible Note Representative, on behalf of itself and the
applicable Convertible Note Secured Parties, agrees that the delivery of such
legal opinions will not constitute a basis for disqualification of such local
counsel in connection with any matters that such local counsel might at any time
hereafter undertake on behalf of the Bank Group Representative or any Bank Group
Secured Party that could be considered adverse to the interests of the Pension
Fund Representative or any Pension Fund Secured Party or the Convertible Note
Representative or any Convertible Note Secured Party with respect to, or
involving, the Bank Group Loan Parties. This provision is expressly intended to
be for the benefit of all local counsel for the Bank Group Representative, and
the Pension Fund Representative and the Convertible Note Representative
acknowledges that such local counsel are relying on this provision in connection
with the issuance of their legal opinions to the Pension Fund Representative and
the Convertible Note Representative, as applicable. Subject to the Pension Fund
Representative’s, on behalf of itself and the other Pension Fund Secured
Parties, and the Convertible Note Representative’s, on behalf of the applicable
Convertible Note Secured Parties, agreement to the foregoing, the Bank Group
Representative hereby directs such local counsel to deliver such requested
opinions to the Pension Fund Representative and the other Pension Fund Secured
Parties and to the Convertible Note Representative and the applicable
Convertible Note Secured Parties, provided that any fees, charges and
disbursements of such local counsel in connection with the preparation,
negotiation and delivery of such legal opinions shall be for the ratable account
of the Pension Fund Secured Parties (other than the Pension Fund Representative)
or the applicable Convertible Note Secured Parties (other than the Convertible
Note Representative) to the extent not otherwise paid by the Bank Group Loan
Parties.

11.16 Originator Intercreditor Agreement. In the event that any Bank Group
Representative or Convertible Note Representative becomes a holder or a pledgee
of an Originator Subordinated Secured Note, such Representative, on behalf of
its applicable Secured Parties, acknowledges and agrees that as a holder it will
be bound by, and as a pledgee, any such pledge or exercise of remedies under
such pledge shall be subject to, the terms of the Originator

 

48



--------------------------------------------------------------------------------

Intercreditor Agreement. In the event of any conflict between the terms of any
Originator Subordinated Secured Note and the Originator Intercreditor Agreement,
the terms of the Originator Intercreditor Agreement shall govern as among the
Bank Group Representative, the Convertible Note Representative, the ABL
Representative and the Bank Group Loan Parties, as applicable.

11.17 Designation by Pension Fund Representative. The Pension Fund
Representative hereby designates Wilmington Trust, National Association,
successor by merger to Wilmington Trust FSB, a federal savings bank, and may
hereafter designate any other affiliate of the Pension Fund Representative, as
sub-agent on behalf of the Pension Fund Representative (in such capacity, the
“Sub-Agent”), for purposes of perfecting and otherwise being and acting as the
secured party in respect of the Pension Fund Lien on the Pension Fund
Collateral, and the Sub-Agent shall have all of the rights, duties and
obligations of the Pension Fund Representative under this Agreement in such
capacity.

[Signature Pages Follow]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Bank Group Representative for and
on behalf of the Bank Group Secured Parties By:     Name:   Title:   Address for
Notices: Attention: Facsimile No.:

Signature Page to Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, as Pension Fund Representative for and on behalf of
the Pension Fund Secured Parties By:     Name:   Title:  

 

Address for Notices:  

1100 North Market Street Rodney Square North

Wilmington, DE 19890

Attention: W. Thomas Morris, Vice President

Facsimile No.: 302-636-4145

Email: tmorris@wilmingtontrust.com

Signature Page to Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, not individually, but solely in its capacity as
Convertible Note Representative for and on behalf of the Convertible Note
Secured Parties By:     Name:   Title:  

 

Address for Notices:   [                                 ]    
[                                 ]   [                                 ]

 

Attention:   [                                 ] Facsimile No.:  
        [                                 ] Email:   [                          
      ]

Signature Page to Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as ABL Representative for and on behalf of the ABL
Secured Parties, solely for the purposes of Sections 3.1(c) and 11.3 By:    
Name:   Title:  

 

Address for Notices:   [                                 ]    
[                                 ]   [                                 ]

Attention:   [                                 ] Facsimile No.:  
        [                                 ] Email:   [                          
      ]

Signature Page to Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

[LIST YRC PARTIES AND CAPACITY AS BANK GROUP LOAN PARTIES AND/OR PENSION FUND
OBLIGORS] By:     Name:   Title:   Address for Notices: Attention: Facsimile
No.:

Signature Page to Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Reference is made to the Amended and Restated Intercreditor Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), dated as of July 22, 2011, by and among JPMorgan
Chase Bank, National Association, as Administrative Agent (in such capacity,
with its successors and assigns, and as more specifically defined in the
Intercreditor Agreement, the “Bank Group Representative”) for the Bank Group
Secured Parties (as defined in the Intercreditor Agreement), Wilmington Trust
Company, as Agent (in such capacity, with its successors and assigns, and as
more specifically defined in the Intercreditor Agreement, the “Pension Fund
Representative”) for the Pension Fund Secured Parties (as defined in the
Intercreditor Agreement), U.S. Bank National Association, as Collateral Trustee
(in such capacity, with its successors and assigns, and as more specifically
defined in the Intercreditor Agreement, the “Convertible Note Representative”)
for the Convertible Note Secured Parties (as defined in the Intercreditor
Agreement), solely for the purposes of Sections 3.1(c) and 11.3 hereof, JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, with its successors
and assigns, and as more specifically defined in the Intercreditor Agreement,
the “ABL Representative”) for the ABL Secured Parties (as defined in the
Intercreditor Agreement), YRC Worldwide Inc. (the “Company”) and each of the
other Bank Group Loan Parties (as defined in the Intercreditor Agreement) party
thereto.

The Bank Group Representative has a Senior Lien on all Bank Group Priority
Common Collateral

The Bank Group Representative has a Senior Lien on the following Pension Fund
Collateral:

See Attachment A-1 to this Schedule A

The Pension Fund Representative has a Senior Lien on the following Pension Fund
Collateral:

See Attachment A-2 to this Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

Reference is made to the Amended and Restated Intercreditor Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), dated as of July 22, 2011, by and among JPMorgan
Chase Bank, National Association, as Administrative Agent (in such capacity,
with its successors and assigns, and as more specifically defined in the
Intercreditor Agreement, the “Bank Group Representative”) for the Bank Group
Secured Parties (as defined in the Intercreditor Agreement), Wilmington Trust
Company, as Agent (in such capacity, with its successors and assigns, and as
more specifically defined in the Intercreditor Agreement, the “Pension Fund
Representative”) for the Pension Fund Secured Parties (as defined in the
Intercreditor Agreement), U.S. Bank National Association, as Collateral Trustee
(in such capacity, with its successors and assigns, and as more specifically
defined in the Intercreditor Agreement, the “Convertible Note Representative”)
for the Convertible Note Secured Parties (as defined in the Intercreditor
Agreement), solely for purposes of Sections 3.1(c) and 11.3 hereof, JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, with its successors
and assigns, and as more specifically defined in the Intercreditor Agreement,
the “ABL Representative”) for the ABL Secured Parties (as defined in the
Intercreditor Agreement), YRC Worldwide Inc. (the “Company”) and each of the
other Bank Group Loan Parties (as defined in the Intercreditor Agreement) party
thereto.

The Bank Group Representative has a Junior Second Lien on the following Pension
Fund Collateral:

See Attachment B-1 to this Schedule B

The Convertible Note Representative has a Junior Second Lien on the following
Pension Fund Collateral (which shall exclude Junior Second Liens on leasehold
interests in respect of which the Bank Group Representative shall have a Lien as
of the date of this Agreement):

See Attachment B-2 to this Schedule B

The Convertible Note Representative has a Junior Second Lien on all Bank Group
Priority Common Collateral (which shall exclude Junior Second Liens on leasehold
interests in respect of which the Bank Group Representative shall have a Lien as
of the date of this Agreement)



--------------------------------------------------------------------------------

SCHEDULE C

Reference is made to the Amended and Restated Intercreditor Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), dated as of July 22, 2011, by and among JPMorgan
Chase Bank, National Association, as Administrative Agent (in such capacity,
with its successors and assigns, and as more specifically defined in the
Intercreditor Agreement, the “Bank Group Representative”) for the Bank Group
Secured Parties (as defined in the Intercreditor Agreement), Wilmington Trust
Company, as Agent (in such capacity, with its successors and assigns, and as
more specifically defined in the Intercreditor Agreement, the “Pension Fund
Representative”) for the Pension Fund Secured Parties (as defined in the
Intercreditor Agreement), U.S. Bank National Association, as Collateral Trustee
(in such capacity, with its successors and assigns, and as more specifically
defined in the Intercreditor Agreement, the “Convertible Note Representative”)
for the Convertible Note Secured Parties (as defined in the Intercreditor
Agreement), solely for purposes of Sections 3.1(c) and 11.3 hereof, JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, with its successors
and assigns, and as more specifically defined in the Intercreditor Agreement,
the “ABL Representative”) for the ABL Secured Parties (as defined in the
Intercreditor Agreement), YRC Worldwide Inc. (the “Company”) and each of the
other Bank Group Loan Parties (as defined in the Intercreditor Agreement) party
thereto.

The Pension Fund Representative has a Junior Third Lien on the following Pension
Fund Collateral:

See Attachment C-1 to this Schedule C

The Convertible Note Representative has a Junior Third Lien on the following
Pension Fund Collateral (which shall exclude Junior Third Liens on leasehold
interests in respect of which the Bank Group Representative shall have a Lien as
of the date of this Agreement):

See Attachment C-2 to this Schedule C



--------------------------------------------------------------------------------

SCHEDULE D

LIEN PRIORITY SCHEDULE

 

     Bank Group
Representative
Lien Position    Pension Fund
Representative
Lien Position    Convertible Note Representative
Lien Position

Assets (other than real estate)

on which the Bank Group Representative has

the sole Lien prior to the Transactions

[Bank Group Priority

Common Collateral]

   Senior Lien    N/A    Junior Second
Lien

Real estate on which the

Bank Group

Representative has the sole

Lien prior to the

Transactions (no prior

Pension Fund Lien)

[Bank Group Priority

Common Collateral]

   Senior Lien    N/A    Junior Second
Lien

Real estate identified on

Attachment A-1 to

Schedule A on which the

Bank Group

Representative has a Senior

Lien prior to the

Transactions

(Pension Fund

Representative Junior

Lien) [Pension Fund

Collateral other than

Pension Priority Common

Collateral]

   Senior Lien    Junior Third
Lien    Junior Second
Lien

Real estate identified on

Attachment A-2 to

Schedule A on which the

Pension Fund

Representative has a Senior

Lien prior to the

Transactions

(Bank Group

Representative Junior

Lien) [Pension Priority

Common Collateral]

   Junior Second
Lien    Senior Lien    Junior Third
Lien